 

Exhibit 10.23

 

VENTURE LOAN AND SECURITY AGREEMENT

 

Dated as of July 27, 2017

 

by and among

 

HORIZON TECHNOLOGY FINANCE CORPORATION,

a Delaware corporation

312 Farmington Avenue

Farmington, CT 06032

 

as a Lender and Collateral Agent

 

And

 

TITAN PHARMACEUTICALS, INC.,

a Delaware corporation

400 Oyster Point Blvd., Suite 505

South San Francisco, CA 94080

 

as Borrower

 

Loan A Commitment Amount: $3,500,000

Loan B Commitment Amount: $3,500,000

Loan C Commitment Amount: $3,000,000

 

Loan A Commitment Termination Date: July 31, 2017

 

Loan B Commitment Termination Date: July 31, 2017

 

Loan C Commitment Termination Date: March 31, 2018

 

 

 

 

The Lender, Collateral Agent and Borrower hereby agree as follows:

 

AGREEMENT

 

1.     Definitions and Construction.

 

1.1    Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Account Control Agreement” means an agreement acceptable to Lender which
perfects via control Lender’s and Collateral Agent’s security interest in
Borrower’s deposit accounts and/or securities accounts.

 

“Affiliate” means, with respect to any Person, any other Person that owns or
controls directly or indirectly ten percent (10%) or more of the stock of such
Person, any other Person that controls or is controlled by or is under common
control with such Person and each of such Person’s officers, directors,
managers, or partners. For purposes of this definition, the term “control” of a
Person means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting Equity Securities, by contract or otherwise and the terms
“controlled by” and “under common control with” shall have correlative meanings.

 

“Agreement” means this certain Venture Loan and Security Agreement by and among
Borrower, Collateral Agent and Lender dated as of the date on the cover page
hereto (as it may from time to time be amended, modified or supplemented in a
writing signed by Borrower, Collateral Agent and Lender).

 

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Borrower” means Borrower as set forth on the cover page of this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banking institutions are authorized or required to close in Connecticut or
California.

 

“Claim” has the meaning given such term in Section 10.3 of this Agreement.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of Connecticut, as amended from time to time; provided that if by reason of
mandatory provisions of law, the creation and/or perfection or the effect of
perfection or non-perfection of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Connecticut, the term “Code” shall also mean the Uniform
Commercial Code as in effect from time to time in such jurisdiction for purposes
of the provisions hereof relating to such creation, perfection or effect of
perfection or non-perfection.

 

 1 

 

 

“Collateral” has the meaning given such term in Section 4.1 of this Agreement.

 

“Collateral Agent” means Horizon, or any successor collateral agent appointed by
Lender.

 

“Commitment Amount” means the Loan A Commitment Amount, the Loan B Commitment
Amount, or the Loan C Commitment Amount, as applicable.

 

“Commitment Fee” has the meaning given such term in Section 2.6(c) of this
Agreement.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

“Default” means any Event of Default or any event which with the passing of time
or the giving of notice or both would become an Event of Default hereunder.

 

“Default Rate” means the per annum rate of interest equal to five percent (5%)
over the Loan Rate, but such rate shall in no event be more than the highest
rate permitted by applicable law to be charged on commercial loans in a default
situation.

 

“Disclosure Schedule” means Exhibit A attached hereto.

 

“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting) and (b) all warrants, options and other rights to
acquire any of the foregoing.

 

“ERISA” has the meaning given to such term in Section 7.12 of this Agreement.

 

“Event of Default” has the meaning given to such term in Section 8 of this
Agreement.

 

“Funding Certificate” means a certificate executed by a duly authorized
Responsible Officer of Borrower substantially in the form of Exhibit B or such
other form as Lender may agree to accept.

 

“Funding Date” means any date on which a Loan is made to or on account of
Borrower under this Agreement.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.

 

 2 

 

 

“Good Faith Deposit” has the meaning given such term in Section 2.6(a) of this
Agreement.

 

“Governmental Authority” means (a) any federal, state, county, municipal or
foreign government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal, or
(d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.

 

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

 

“Horizon” means Horizon Technology Finance Corporation.

 

“Indebtedness” means, with respect to any Person, the aggregate amount of,
without duplication, (a) all obligations of such Person for borrowed money, (b)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade payables aged less than
one hundred eighty (180) days), (d) all capital lease obligations of such
Person, (e) all obligations or liabilities of others secured by a Lien on any
asset of such Person, whether or not such obligation or liability is assumed,
(f) all obligations or liabilities of others guaranteed by such Person, and (g)
any other obligations or liabilities which are required by GAAP to be shown as
debt on the balance sheet of such Person.

 

“Indemnified Person” has the meaning given such term in Section 10.3 of this
Agreement.

 

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title and interest in and to patents, patent rights (and applications and
registrations therefor and divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same), trademarks and service marks
(and applications and registrations therefor and the goodwill associated
therewith), whether registered or not, inventions, copyrights (including
applications and registrations therefor and like protections in each work or
authorship and derivative work thereof), whether published or unpublished, mask
works (and applications and registrations therefor), trade names, trade styles,
software and computer programs, source code, object code, trade secrets,
licenses, methods, processes, know how, drawings, specifications, descriptions,
and all memoranda, notes, and records with respect to any research and
development, all whether now owned or subsequently acquired or developed by such
Person and whether in tangible or intangible form or contained on magnetic media
readable by machine together with all such magnetic media (but not including
embedded computer programs and supporting information included within the
definition of “goods” under the Code).

 

“Internal Revenue Code” has the meaning given such term in Section 5.19 of this
Agreement.

 

 3 

 

 

“Investment” means the purchase or acquisition of any capital stock, equity
interest, or any obligations or other securities of, or any similar interest in,
any Person, or the extension of any advance, loan, extension of credit or
capital contribution to, or any other investment in, or deposit with, any
Person.

 

“Landlord Agreement” means an agreement substantially in the form provided by
Lender to Borrower or such other form as Lender may agree to accept in the
exercise of its reasonable discretion.

 

“Lender” means the Lender as set forth on the cover page of this Agreement.

 

“Lender’s Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, documentation, drafting, amendment, modification, administration,
perfection and funding of the Loan Documents; and all of Lender’s reasonable
attorneys’ fees, costs and expenses incurred in enforcing or defending the Loan
Documents (including reasonable fees and expenses of appeal or review),
including the exercise of any rights or remedies afforded hereunder or under
applicable law, whether or not suit is brought, whether before or after
bankruptcy or insolvency, including all reasonable fees and costs incurred by
Lender in connection with such Lender’s enforcement of its rights in a
bankruptcy or insolvency proceeding filed by or against Borrower, any Subsidiary
or their respective Property.

 

“Lien” means any voluntary or involuntary security interest, pledge, bailment,
lease, mortgage, hypothecation, conditional sales and title retention agreement,
encumbrance or other lien with respect to any Property in favor of any Person.

 

“Loan” means each advance of credit by Lender to Borrower under this Agreement.

 

“Loan A” means the advance of credit by Lender to Borrower under this Agreement
in the Loan A Commitment Amount.

 

“Loan A Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan A Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

“Loan A Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 

“Loan B” means the advance of credit by Lender to Borrower under this Agreement
in the Loan B Commitment Amount.

 

“Loan B Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan B Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

 4 

 

 

“Loan B Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 

“Loan C” means the advance of credit by Lender to Borrower under this Agreement
in the Loan C Commitment Amount.

 

“Loan C Commitment Amount” has the meaning set forth on the cover page of this
Agreement.

 

“Loan C Commitment Termination Date” has the meaning set forth on the cover page
of this Agreement.

 

“Loan C Final Payment” has the meaning given such term in Section 2.2(g) of this
Agreement.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Warrants,
any Landlord Agreement, any Account Control Agreement and all other documents,
instruments and agreements entered into in connection with this Agreement, as
each may be amended, restated or otherwise modified from time to time.

 

“Loan Rate” means, with respect to each Loan, the per annum rate of interest
equal to 9.50% plus the amount by which the one month LIBOR Rate (rounded to the
nearest one hundredth percent), as reported in the Wall Street Journal exceeds
1.10%. Notwithstanding the foregoing, in no event shall the Loan Rate be less
than 9.50%.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), business, or operations of Borrower, (b) the ability
of Borrower to perform its Obligations under the Loan Documents or (c) the
Collateral or Collateral Agent’s or Lender’s security interest in the
Collateral.

 

“Maturity Date” means, with respect to each Loan, June 1, 2021, or if earlier,
the date of acceleration of such Loan following an Event of Default or the date
of prepayment, whichever is applicable.

 

“Note” means each promissory note executed in connection with a Loan in
substantially the form of Exhibit C attached hereto.

 

“Obligations” means all debt, principal, interest, fees, charges, expenses and
reasonable attorneys’ fees and costs and other amounts, obligations, covenants,
and duties owing by Borrower to Collateral Agent or Lender of any kind and
description (whether pursuant to or evidenced by the Loan Documents (other than
the Warrants), or by any other agreement between Lender and Borrower (other than
the Warrants), and whether or not for the payment of money), whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including all Lender’s Expenses.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

 5 

 

 

“Officer’s Certificate” means a certificate executed by a Responsible Officer
substantially in the form of Exhibit E or such other form as Lender may agree to
accept.

 

“Payment Date” has the meaning given such term in Section 2.2(a) of this
Agreement.

 

“Permitted Indebtedness” means and includes:

 

(a)  Indebtedness of Borrower to Lender under the Loan Documents;

 

(b)  Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

 

(c)  Indebtedness of Borrower existing on the date hereof and set forth on the
Disclosure Schedule;

 

(d)  intercompany Indebtedness owed by any Subsidiary to Borrower or any
wholly-owned Subsidiary, as applicable; provided that, if applicable, such
Indebtedness is also permitted as a Permitted Investment and, in the case of
such Indebtedness owed to Borrower, such Indebtedness shall be evidenced by one
or more promissory notes;

 

(e)  extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness under subsection (d) above; provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower.

 

(f)  unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;

 

(g)  Indebtedness of Borrower secured by Liens permitted under clause (g) of the
definition of Permitted Liens, up to an aggregate principal amount of Five
Hundred Thousand Dollars ($500,000) at any one time;

 

(h)  to the extent constituting or that may constitute Indebtedness, any Equity
Securities of Borrower outstanding as of the date hereof, including any
preferred stock, warrants, options and other rights to acquire Borrower’s Equity
Securities and any payments that may arise thereunder; and

 

(i)  Indebtedness for deferred compensation to Borrower’s employees, including
accrued vacation, in an aggregate amount not to exceed Five Hundred Thousand
Dollars ($500,000) as of the date of this Agreement, provided, however, that
commencing on the date that is ninety (90) days after the date of this
Agreement, and continuing until the indefeasible repayment in full of the
Obligations, the aggregate amount of Indebtedness permitted pursuant to this
clause (i) shall not exceed Four Hundred Thousand Dollars ($400,000).

 

“Permitted Investments” means and includes any of the following Investments as
to which the Collateral Agent and Lender have a perfected security interest:

 

 6 

 

 

(a)  Deposits and deposit accounts with commercial banks organized under the
laws of the United States or a state thereof to the extent: (i) the deposit
accounts of each such institution are insured by the Federal Deposit Insurance
Corporation up to the legal limit; and (ii) each such institution has an
aggregate capital and surplus of not less than One Hundred Million Dollars
($100,000,000);

 

(b)  Investments in marketable obligations issued or fully guaranteed by the
United States, any state thereof or any agency thereof and maturing not more
than one (1) year from the date of issuance;

 

(c)  Investments in open market commercial paper rated at least “A1” or “P1” or
higher by a national credit rating agency and maturing not more than one (1)
year from the creation thereof;

 

(d)  Investments pursuant to or arising under currency agreements or interest
rate agreements entered into in the ordinary course of business;

 

(e)  Investments by Borrower and Subsidiaries in their Subsidiaries outstanding
on the date hereof;

 

(f)  Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(g)  Investments in joint ventures or strategic alliances in the ordinary course
of Borrower’s business consisting of the licensing of technology, intellectual
property and/or product, the development of such technology, intellectual
property and/or product or the providing of technical support, provided that any
cash Investments by Borrower do not exceed $100,000 in the aggregate in any
fiscal year; and

 

(h)  other Investments aggregating not in excess of One Hundred Thousand Dollars
($100,000) at any time.

 

“Permitted Licenses” means and includes (i) non-exclusive licenses of
Intellectual Property entered into in the ordinary course of business, (ii)
exclusive licenses of Intellectual Property entered into in the ordinary course
of business and applicable solely outside the United States, provided that such
exclusive licenses could not result in a legal transfer of title of the licensed
Intellectual Property and (iii) exclusive licenses of Intellectual Property
entered into in the ordinary course of business that are exclusive as to the
United States, to the extent consented to by Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

“Permitted Liens” means and includes:

 

(a)    the Liens created by this Agreement;

 

 7 

 

 

(b)  Liens for fees, taxes, levies, imposts, duties or other governmental
charges of any kind which are not yet delinquent or which are being contested in
good faith by appropriate proceedings which suspend the collection thereof
(provided that such appropriate proceedings do not involve any substantial
danger of the sale, forfeiture or loss of any material item of Collateral which
in the aggregate is material to Borrower and that Borrower has adequately bonded
such Lien or reserves sufficient to discharge such Lien have been provided on
the books of Borrower);

 

(c)  Liens identified on the Disclosure Schedule;

 

(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings (provided that such appropriate
proceedings do not involve any substantial danger of the sale, forfeiture or
loss of any material item of Collateral or Collateral which in the aggregate is
material to Borrower and that Borrower has adequately bonded such Lien or
reserves sufficient to discharge such Lien have been provided on the books of
Borrower);

 

(e)  leases or subleases of real property granted in the ordinary course of
Borrower’s business, and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Lender a security interest therein;

 

(f)  leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

 

(g)  Liens upon any equipment or other personal property acquired by Borrower
after the date hereof to secure (i) the purchase price of such equipment or
other personal property, or (ii) capital lease obligations or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment
or other personal property; provided that (A) such Liens are confined solely to
the equipment or other personal property so acquired and the amount secured does
not exceed the acquisition price thereof, and (B) no such Lien shall be created,
incurred, assumed or suffered to exist in favor of Borrower’s officers,
directors or shareholders holding five percent (5%) or more of Borrower’s Equity
Securities; and

 

(h)  Liens in favor of financial institutions arising solely in connection with
Borrower’s deposit or securities accounts held at such institutions.

 

“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state or local government, any political subdivision thereof, and any
department, agency, authority or bureau of any of the foregoing.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, whether tangible or intangible.

 

“Responsible Officer” has the meaning given such term in Section 6.4 of this
Agreement.

 

 8 

 

 

“Restricted License” means any license or other agreement with respect to which
Borrower is the licensee and such license or agreement is material to Borrower’s
business and (a) that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or any
other property or (b) for which a default under or termination of would
reasonably be expected to interfere with Collateral Agent’s or Lender’s right to
sell any Collateral.

 

“Rights to Payment” has the meaning given such term in Section 4.1 of this
Agreement.

 

“Sanctions” means any economic or financial sanction administered or enforced by
the United States Government (including, without limitation, OFAC and the United
States Department of State), the United Nations Security Council, the European
Union, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Scheduled Payments” has the meaning given such term in Section 2.2(a) of this
Agreement.

 

“Solvent” has the meaning given such term in Section 5.12 of this Agreement.

 

“Subsidiary” means any corporation or other entity of which a majority of the
outstanding Equity Securities entitled to vote for the election of directors or
other governing body (otherwise than as the result of a default) is owned by
Borrower directly or indirectly through Subsidiaries.

 

“Transfer” has the meaning given such term in Section 7.4 of this Agreement.

 

“Warrant” means the separate warrant or warrants in favor of Lender or its
designees to purchase securities of Borrower.

 

1.2  Construction. References in this Agreement to “Articles,” “Sections,”
“Exhibits,” “Schedules” and “Annexes” are to recitals, articles, sections,
exhibits, schedules and annexes herein and hereto unless otherwise indicated.
References in this Agreement and each of the other Loan Documents to any
document, instrument or agreement shall include (a) all exhibits, schedules,
annexes and other attachments thereto, (b) all documents, instruments or
agreements issued or executed in replacement thereof, and (c) such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time
(subject, in the case of clauses (b) and (c), to any restrictions on such
replacement, amendment, modification or supplement set forth in the Loan
Documents). The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement or any other Loan Document shall refer to
this Agreement or such other Loan Document, as the case may be, as a whole and
not to any particular provision of this Agreement or such other Loan Document,
as the case may be. The words “include” and “including” and words of similar
import when used in this Agreement or any other Loan Document shall not be
construed to be limiting or exclusive. Unless the context requires otherwise,
any reference in this Agreement or any other Loan Document to any Person shall
be construed to include such Person’s successors and assigns. Unless otherwise
indicated in this Agreement or any other Loan Document, all accounting terms
used in this Agreement or any other Loan Document shall be construed, and all
accounting and financial computations hereunder or thereunder shall be computed,
in accordance with GAAP, and all terms describing Collateral shall be construed
in accordance with the Code. The terms and information set forth on the cover
page of this Agreement are incorporated into this Agreement.

 

 9 

 

 

2.    Loans; Repayment.

 

2.1    Commitments.

 

(a)  The Commitment Amounts. Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties herein set forth
as and when made or deemed to be made, Lender agrees to lend to Borrower prior
to the Loan A Commitment Termination Date, Loan A, prior to the Loan B
Commitment Termination Date, Loan B, and prior to the Loan C Commitment
Termination Date, Loan C.

 

(b)  The Loans and the Notes. The obligation of Borrower to repay the unpaid
principal amount of and interest on each Loan shall be evidenced by a Note
issued to the Lender.

 

(c)  Use of Proceeds. The proceeds of each Loan shall be used solely for working
capital or general corporate purposes of Borrower.

 

(d)  Termination of Commitment to Lend. Notwithstanding anything in the Loan
Documents, Lender’s obligation to lend the undisbursed portion of the Commitment
Amount to Borrower hereunder shall terminate on the earlier of (i) at Lender’s
sole election, the occurrence of any Default or Event of Default hereunder, and
(ii) with respect to Loan A, the Loan A Commitment Termination Date, with
respect to Loan B, the Loan B Commitment Termination Date and with respect to
Loan C, the Loan C Commitment Termination Date. Notwithstanding the foregoing,
Lender’s obligation to lend the undisbursed portion of the Commitment Amount to
Borrower shall terminate if, in Lender’s sole discretion, there has been a
material adverse change in the general affairs, management, results of
operations or condition (financial or otherwise) of Borrower, whether or not
arising from transactions in the ordinary course of business, or there has been
any material adverse deviation by Borrower from the business plan of Borrower
presented to Lenders on or before the date of this Agreement.

 

2.2   Payments.

 

(a)   Scheduled Payments.

 

(i)    Loan A and Loan B. Borrower shall make (i) a payment of accrued interest
only to Lender on the outstanding principal amount of Loan A and Loan B on the
Payment Dates specified in the Note applicable to each such Loan and (ii) an
equal payment of principal plus accrued interest to Lender on the outstanding
principal amount of Loan A and Loan B on the Payment Dates as set forth in the
Note applicable to each such Loan (collectively, the “Loan A and Loan B
Scheduled Payments”). Borrower shall make such Loan A and Loan B Scheduled
Payments commencing on the date set forth in the Notes applicable to such Loans
and continuing thereafter on the first Business Day of each calendar month (each
a “Payment Date”) through the Maturity Date. In any event, all unpaid principal
and accrued interest shall be due and payable in full on the Maturity Date.

 

 10 

 

 

(ii)   Loan C. Borrower shall make (i) a payment of accrued interest only to
Lender on the outstanding principal amount of Loan C commencing on the Payment
Date immediately following the Funding Date applicable to Loan C and continuing
on each Payment Date through and including December 1, 2018 and (ii) an equal
payment of principal plus accrued interest to Lender on the outstanding
principal amount of Loan C on the next thirty (30) Payment Dates as set forth in
the Note applicable to such Loan (collectively, the “Loan C Scheduled Payments”
and collectively with the Loan A and Loan B Scheduled Payments, the “Scheduled
Payments”). Borrower shall make such Loan C Scheduled Payments commencing on the
date set forth in the Note applicable to such Loan and continuing each Payment
Date through the Maturity Date. In any event, all unpaid principal and accrued
interest shall be due and payable in full on the Maturity Date.

 

(b)  Interim Payment. Unless the Funding Date for a Loan is the first day of a
calendar month, Borrower shall pay the per diem interest (accruing at the Loan
Rate from the Funding Date through the last day of that month) payable with
respect to such Loan on the first Business Day of the next calendar month.

 

(c)  Payment of Interest. Borrower shall pay interest on each Loan at a per
annum rate of interest equal to the Loan Rate. The Loan Rate shall initially be
calculated using the LIBOR Rate reported in the Wall Street Journal on the date
which is five (5) Business Days prior to the proposed date of disbursement of
the Loan, but shall thereafter be calculated for each calendar month using the
LIBOR Rate reported in the Wall Street Journal on the first calendar day of such
month, provided, however, that if the first calendar day of any month is not a
Business Day, the Loan Rate shall be calculated using the LIBOR Rate reported in
the Wall Street Journal on the Business Day immediately preceding the first
calendar day of such month. Interest (including interest at the Default Rate, if
applicable) shall be computed on the basis of a 360-day year for the actual
number of days elapsed. Notwithstanding any other provision hereof, the amount
of interest payable hereunder shall not in any event exceed the maximum amount
permitted by the law applicable to interest charged on commercial loans.

 

(d)  Application of Payments. All payments received by Lender prior to an Event
of Default shall be applied as follows: (i) first, to Lender’s Expenses then due
and owing; and (ii) second, ratably, to all Scheduled Payments then due and
owing (provided, however, if such payments are not sufficient to pay the whole
amount then due, such payments shall be applied first to unpaid interest at the
Loan Rate, then to the remaining amounts then due). After the occurrence and
during the continuation of an Event of Default, all payments and application of
proceeds shall be made as set forth in Section 9.7.

 

(e)  Late Payment Fee. Borrower shall pay to Lender a late payment fee equal to
six percent (6%) of any Scheduled Payment not paid to Lender within two (2)
Business Days of the applicable Payment Date or Maturity Date..

 

(f)  Default Rate. Following the occurrence and during the continuation of an
Event of Default, Borrower shall pay interest at a per annum rate equal to the
Default Rate on any amounts required to be paid by Borrower to Collateral Agent
or Lender under this Agreement or the other Loan Documents (including Scheduled
Payments), payable with respect to any Loan, accrued and unpaid interest, and
any fees or other amounts which remain unpaid after such amounts are due. If an
Event of Default has occurred and the Obligations have been accelerated (whether
automatically or by Lender’s election), Borrower shall pay interest on the
aggregate, outstanding accelerated balance hereunder from the date of the Event
of Default until all Events of Default are cured, at a per annum rate equal to
the Default Rate.

 

 11 

 

 

(g)  Final Payment.

 

(i)    Loan A Final Payment. Borrower shall pay to Lender a payment in the
amount of One Hundred Seventy-Five Thousand Dollars ($175,000) (the “Loan A
Final Payment”) upon the earlier of (A) payment in full of the principal balance
of Loan A, (B) an Event of Default and demand by Lender of payment in full of
Loan A or (C) the Maturity Date, as applicable.

 

(ii)   Loan B Final Payment. Borrower shall pay to Lender a payment in the
amount of One Hundred Seventy-Five Thousand Dollars ($175,000) (the “Loan B
Final Payment”) upon the earlier of (A) payment in full of the principal balance
of Loan B, (B) an Event of Default and demand by Lender of payment in full of
Loan B or (C) the Maturity Date, as applicable.

 

(iii)   Loan C Final Payment. Borrower shall pay to Lender a payment in the
amount of One Hundred Fifty Thousand Dollars ($150,000) (the “Loan C Final
Payment”) upon the earlier of (A) payment in full of the principal balance of
Loan C, (B) an Event of Default and demand by Lender of payment in full of Loan
C or (C) the Maturity Date, as applicable.

 

2.3  Prepayments.

 

(a)    Mandatory Prepayment Upon an Acceleration. If the Loans are accelerated
following the occurrence of an Event of Default pursuant to Section 9.1(a)
hereof, then Borrower, in addition to any other amounts which may be due and
owing hereunder, shall immediately pay to Lender the amount set forth in Section
2.3(b) below, as if Borrower had opted to prepay on the date of such
acceleration.

 

(b)    Optional Prepayment. Upon ten (10) Business Days’ prior written notice to
Lender, Borrower may, at its option, at any time, prepay all (and not less than
all) of the outstanding Loans by simultaneously paying to Lender an amount equal
to (i) any accrued and unpaid interest on the outstanding principal balance of
the Loans; plus (ii) an amount equal to (A) if the Loans are prepaid on or
before December 31, 2018, four percent (4%) of the then outstanding principal
balance of the Loans, (B) if the Loans are prepaid after December 31, 2018 but
on or before December 31, 2019, three percent (3%) of the then outstanding
principal balance of the Loans, or (C) if the Loans are prepaid after December
31, 2019, two percent (2%) of the then outstanding principal balance of the
Loans; plus (iii) the outstanding principal balance of the Loans; plus (iv) all
other sums, if any, that shall have become due and payable hereunder.

 

 12 

 

 

2.4  Other Payment Terms.

 

(a)  Place and Manner. Borrower shall make all payments due to Lender in lawful
money of the United States. All payments of principal, interest, fees and other
amounts payable by Borrower hereunder shall be made, in immediately available
funds, not later than 3:00 p.m. Connecticut time, on the date on which such
payment is due. Borrower shall make such payments to Lender via wire transfer or
ACH as instructed by Lender from time to time.

 

(b)  Date. Whenever any payment is due hereunder on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or fees, as
the case may be.

 

(c)  Taxes.

 

(i)    Unless otherwise required under applicable law, any and all payments made
hereunder or under the Notes shall be made free and clear of and without
deduction for any taxes; provided that if Borrower shall be required to deduct
any taxes from such payments, then (A) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.4(c)) the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) Borrower shall make such deductions and (C) Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(ii)   Borrower shall indemnify Lender, within 10 days after written demand
therefor, for the full amount of any taxes imposed or asserted directly on
Lender by any Governmental Authority on or attributable to amounts payable under
this Agreement solely as a result of Lender entering into this Agreement to the
extent such taxes are paid by Lender, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that such indemnified taxes shall not include
income or franchise taxes imposed on (or measured by) Lender’s net income by the
jurisdiction, or any political subdivision thereof or taxing authority therein,
under the laws of which such recipient is organized or in which its principal
office is located or in which its applicable lending office is located. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.

 

(iii)   As soon as practicable after any payment of taxes by Borrower hereunder
to a Governmental Authority, Borrower shall deliver to Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Lender.

 

(iv)   If Lender is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement, Lender shall deliver to Borrower, as reasonably requested by
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

 13 

 

 

(v)   If Lender receives a refund in respect of taxes paid by Borrower pursuant
to this Section 2.4(c), which in the reasonable discretion of Lender exercised
in good faith is allocable to such payment, it shall promptly pay such refund,
together with any other amounts paid by Borrower in connection with such
refunded taxes, to Borrower, net of all out-of-pocket expenses (including any
taxes to which Lender has become subject as a result of its receipt of such
refund) of Lender incurred in obtaining such refund and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that Borrower, upon the request of the Lender, shall
repay to Lender amounts paid over pursuant to the preceding clause (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (v), in no event will Lender be required to pay any amount to Borrower
pursuant to this paragraph (v) the payment of which would place Lender in a less
favorable net after-tax position than Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to Borrower or any other Person.

 

2.5  Procedure for Making the Loans.

 

(a)  Notice. Borrower shall notify Lender of the date on which Borrower desires
Lender to make any Loan at least five (5) Business Days in advance of the
desired Funding Date, unless the Lender elects at its sole discretion to allow
the Funding Date for a Loan to be made by Lender to be within five (5) Business
Days of Borrower’s notice. Lender acknowledges that Borrower has satisfied the
five (5) Business Day notice requirement with respect to Loan A and Loan B which
shall be advanced by Lender to Borrower on the date of this Agreement.
Borrower’s execution and delivery to Lender of one or more Notes in respect of a
Loan shall be Borrower’s agreement to the terms and calculations thereunder with
respect to such Loan. Lender’s obligation to make any Loan shall be expressly
subject to the satisfaction of the conditions set forth in Section 3.

 

(b)  Loan Rate Calculation. Prior to each Funding Date for any Loan, Lender
shall establish the Loan Rate with respect to such Loan, which shall be set
forth in the Note to be executed by Borrower with respect to such Loan and shall
be conclusive in the absence of a manifest error.

 

(c)    Disbursement. Lender shall disburse the proceeds of each Loan by wire
transfer to Borrower at the account specified in the Funding Certificate for
such Loan.

 

2.6  Good Faith Deposit; Legal and Closing Expenses; and Commitment Fee.

 

(a)    Good Faith Deposit. Borrower has delivered to Horizon a good faith
deposit in the amount of Fifty Thousand Dollars ($50,000) (the “Good Faith
Deposit”). The Good Faith Deposit paid to Horizon will be credited to the
Commitment Fee payable to the Lender. If the Funding Date for Loan A and Loan B
does not occur based on Borrower’s election not to proceed with the financing,
Lender shall retain the Good Faith Deposit as compensation for its time,
expenses and opportunity cost. If the Funding Date for Loan A and Loan B does
not occur based on Lender’s election not to proceed with the financing, Lender
shall retain from the Good Faith Deposit its documented Lender’s Expenses and
promptly return the balance thereof to Borrower.

 

 14 

 

 

(b) Legal, Due Diligence and Documentation Expenses. Concurrently with its
execution and delivery of this Agreement, Borrower shall pay to Lender all of
Lender’s reasonable legal, due diligence and documentation expenses in
connection with the negotiation and documentation of this Agreement and the Loan
Documents.

 

(c) Commitment Fee. Borrower shall pay, concurrently with its execution and
delivery of this Agreement, a commitment fee to Lender in the amount of One
Hundred Thousand Dollars ($100,000) (the “Commitment Fee”). The Commitment Fee
shall be retained by the Lender and be deemed fully earned upon receipt.

 

3.  Conditions of Loan.

 

3.1  Conditions Precedent to Closing. At the time of the execution and delivery
of this Agreement, Lender shall have received, in form and substance reasonably
satisfactory to Lender, all of the following (unless Lender has agreed to waive
such condition or document, in which case such condition or document shall be a
condition precedent to the making of any Loan and shall be deemed added to
Section 3.2):

 

(a) Loan Agreement. This Agreement duly executed by Borrower, Collateral Agent
and Lender.

 

(b) Secretary’s Certificate. A certificate of the secretary or assistant
secretary of Borrower, dated as of the date hereof, with copies of the following
documents attached: (i) the certificate of incorporation and bylaws (or
equivalent documents) of Borrower certified by Borrower as being complete and in
full force and effect on the date thereof, (ii) incumbency and representative
signatures, and (iii) resolutions authorizing the execution and delivery of this
Agreement and each of the other Loan Documents.

 

(c) Good Standing Certificates. A good standing certificate from Borrower’s
state of organization and the state in which Borrower’s principal place of
business is located, each dated as of a date no earlier than thirty (30) days
prior to the date hereof.

 

(d) Certificate of Insurance. Evidence of the insurance coverage required by
Section 6.8 of this Agreement.

 

(e) Consents. All necessary consents of shareholders and other third parties
with respect to the execution, delivery and performance of this Agreement, the
Warrants and the other Loan Documents.

 

(f) Legal Opinion. A legal opinion of Borrower’s counsel, dated as of the date
hereof, covering the matters set forth in Exhibit D hereto.

 

 15 

 

 

(g) Account Control Agreements. Account Control Agreements for all of Borrower’s
deposit accounts and securities accounts (to the extent required under Section
7.13 of this Agreement) duly executed by all of the parties thereto.

 

(h) Fees and Expenses. Payment of all fees and expenses then due hereunder or
under any other Loan Document.

 

(i) Other Documents. Such other documents and completion of such other matters,
as Lender may reasonably deem necessary or appropriate.

 

3.2  Conditions Precedent to Making Loan A and Loan B. The obligation of Lender
to make Loan A and Loan B is further subject to satisfaction of the following
conditions as of the applicable Funding Date:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(b) Landlord Agreements. Borrower shall have provided Lender with a Landlord
Agreement for each location where Borrower’s books and records and the
Collateral (other than (i) clinical trial materials, (ii) laptops and similar
equipment maintained by Borrower’s employees, (iii) research materials
maintained at contract research and storage facilities, and (iv) other
Collateral with an aggregate value of not more than $100,000) is located (unless
Borrower is the fee owner thereof).

 

(c) Notes. Borrower shall have duly executed and delivered a Note in the amount
of the Loan A and a Note in the amount of Loan B to Lender.

 

(d) UCC Financing Statements. Lender shall have received such documents,
instruments and agreements, including UCC financing statements or amendments to
UCC financing statements and UCC financing statement searches, as Lender shall
reasonably request to evidence the perfection and priority of the security
interests granted to Collateral Agent and Lender pursuant to Section 4. Borrower
authorizes Collateral Agent and Lender to file any UCC financing statements,
continuations of or amendments to UCC financing statements they deem necessary
to perfect its security interest in the Collateral.

 

(e) Funding Certificate. Borrower shall have duly executed and delivered to
Lender a Funding Certificate for such Loans.

 

(f) Representations and Warranties. The representations and warranties made by
Borrower in Section 5 and in the other Loan Documents shall be true and correct
in all material respects (except for any representation and warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) as of such Funding Date. (except for any
representations and warranties that specifically relate to a prior date, which
shall be true and correct in all material respects as of such earlier date).

 

(g)    Warrants. Borrower shall have executed and delivered to Lender the
Warrants.

 

 16 

 

 

(h) Other Documents. Borrower shall have provided Lender with such other
documents and completion of such other matters, as Lender may reasonably deem
necessary or appropriate.

 

3.3  Conditions Precedent to Making Loan C. The obligation of Lender to make
Loan C is further subject to satisfaction of the following conditions as of the
applicable Funding Date:

 

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

 

(b) Note. Borrower shall have duly executed and delivered a Note in the amount
of the Loan C to Lender.

 

(c) Funding Certificate. Borrower shall have duly executed and delivered to
Lender a Funding Certificate for such Loans.

 

(d) Royalty Revenue. Borrower shall have provided Lender with evidence
reasonably satisfactory to Lender that Borrower, during the period commencing as
of January 1, 2017 and continuing through December 31, 2017, has achieved
revenue (as determined in accordance with GAAP) resulting from royalty payments
of not less than Seven Hundred Fifty Thousand Dollars ($750,000).

 

(e)  European Partnership. Borrower shall have provided Lender with evidence
reasonably satisfactory to Lender that Borrower has executed a partnership or
similar agreement for the marketing and sale of “Probuphine” in Europe, which
agreement shall be satisfactory to Lender in its sole discretion.

 

(f)  Market Capitalization. Borrower shall have provided Lender with evidence
reasonably satisfactory to Lender that Borrower’s market capitalization during
each of the ten (10) trading days immediately prior to the Funding Date of Loan
C has been not less than Fifty Million Dollars ($50,000,000).

 

(g)  Representations and Warranties. The representations and warranties made by
Borrower in Section 5 and in the other Loan Documents shall be true and correct
in all material respects (except for any representation and warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) as of such Funding Date (except for any representations
and warranties that specifically relate to a prior date, which shall be true and
correct in all material respects as of such earlier date).

 

(h) Other Documents. Borrower shall have provided Lender with such other
documents and completion of such other matters, as Lender may reasonably deem
necessary or appropriate.

 

3.4  Covenant to Deliver. Borrower agrees (not as a condition but as a covenant)
to deliver to Lender each item required to be delivered to Lender as a condition
to each Loan, if such Loan is advanced. Borrower expressly agrees that the
extension of any Loan prior to the receipt by Lender of any such item shall not
constitute a waiver by Lender of Borrower’s obligation to deliver such item, and
any such extension in the absence of a required item shall be in each Lender’s
sole discretion.

 

 17 

 

 

4.  Creation of Security Interest.

 

4.1 Grant of Security Interests. Borrower grants to Collateral Agent and Lender
a valid, continuing security interest in all presently existing and hereafter
acquired or arising Collateral in order to secure prompt, full and complete
payment of any and all Obligations and in order to secure prompt, full and
complete performance by Borrower of each of its covenants and duties under each
of the Loan Documents (other than the Warrants). The “Collateral” shall mean and
include all right, title, interest, claims and demands of Borrower in the
following:

 

(a) All goods (and embedded computer programs and supporting information
included within the definition of “goods” under the Code) and equipment now
owned or hereafter acquired, including all laboratory equipment, computer
equipment, office equipment, machinery, fixtures, vehicles (including motor
vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;

 

(b) All inventory now owned or hereafter acquired, including all merchandise,
raw materials, parts, supplies, packing and shipping materials, work in process
and finished products including such inventory as is temporarily out of
Borrower’s custody or possession or in transit and including any returns upon
any accounts or other proceeds, including insurance proceeds, resulting from the
sale or disposition of any of the foregoing and any documents of title
representing any of the above, and Borrower’s books relating to any of the
foregoing;

 

(c) All contract rights and general intangibles (except to the extent included
within the definition of Intellectual Property), now owned or hereafter
acquired, including goodwill, license agreements, franchise agreements,
blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, software, computer programs, computer disks, computer
tapes, literature, reports, catalogs, design rights, income tax refunds, payment
intangibles, commercial tort claims, payments of insurance and rights to payment
of any kind;

 

(d) All now existing and hereafter arising accounts, contract rights, royalties,
license rights, license fees and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods, the licensing of technology
or the rendering of services by Borrower (subject, in each case, to the
contractual rights of third parties to require funds received by Borrower to be
expended in a particular manner), whether or not earned by performance, and any
and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Borrower and Borrower’s books
relating to any of the foregoing;

 

(e) All documents, cash, deposit accounts, letters of credit and letters of
credit rights (whether or not the letter of credit is evidenced by a writing)
and other supporting obligations, certificates of deposit, instruments,
promissory notes, chattel paper (whether tangible or electronic) and investment
property, including all securities, whether certificated or uncertificated,
security entitlements, securities accounts, commodity contracts and commodity
accounts, and all financial assets held in any securities account or otherwise,
wherever located, now owned or hereafter acquired and Borrower’s books relating
to the foregoing; and

 

 18 

 

 

(f) To the extent not covered by clauses (a) through (e), all other personal
property of the Borrower, whether tangible or intangible, and any and all rights
and interests in any of the above and the foregoing and, any and all claims,
rights and interests in any of the above and all substitutions for, additions
and accessions to and proceeds thereof, including insurance, condemnation,
requisition or similar payments and proceeds of the sale or licensing of
Intellectual Property to the extent such proceeds no longer constitute
Intellectual Property.

 

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property; provided, however, that the Collateral shall include all accounts
receivables, accounts, and general intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the foregoing (the “Rights to Payment”). Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date hereof, include the Intellectual
Property solely to the extent necessary to permit perfection of Lender’s
security interest in the Rights to Payment.

 

4.2  After-Acquired Property. If Borrower shall at any time acquire a commercial
tort claim, as defined in the Code with a value in excess of Fifty Thousand
Dollars ($50,000), Borrower shall promptly notify Collateral Agent and Lender in
writing signed by Borrower of the brief details thereof and grant to Collateral
Agent and Lender in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to Collateral Agent and Lender.

 

4.3  Duration of Security Interest. Collateral Agent’s and Lender’s security
interest in the Collateral shall continue until the indefeasible payment in full
and the satisfaction of all Obligations, and termination of Lender’s commitment
to fund the Loans, whereupon such security interest shall terminate. Collateral
Agent and Lender shall, at Borrower’s sole cost and expense, execute such
further documents and take such further actions as may be reasonably necessary
to make effective the release contemplated by this Section 4.3, including duly
authorizing and delivering termination statements for filing in all relevant
jurisdictions under the Code.

 

4.4  Location and Possession of Collateral. The Collateral (other than (i)
clinical trial materials, (ii) laptops and similar equipment maintained by
Borrower’s employees, (iii) research materials maintained at contract research
and storage facilities, and (iv) other Collateral with an aggregate value of not
more than $100,000) is and shall remain in the possession of Borrower at its
location listed on the cover page hereof or as set forth in the Disclosure
Schedule or at such other location(s) as to which Borrower has provided written
notice to Collateral Agent. Borrower shall remain in full possession, enjoyment
and control of the Collateral (other than (i) clinical trial materials, (ii)
laptops and similar equipment maintained by Borrower’s employees, (iii) research
materials maintained at contract research and storage facilities, and (iv) other
Collateral with an aggregate value of not more than $100,000 and otherwise
except only as may be required by Collateral Agent or Lender for perfection of
the security interests therein created hereunder) and so long as no Event of
Default has occurred, shall be entitled to manage, operate, dispose of and use
the same and each part thereof with the rights and franchises appertaining
thereto; provided that the possession, enjoyment, control and use of the
Collateral shall at all times be subject to the observance and performance of
the terms of this Agreement.

 

 19 

 

 

4.5  Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Collateral Agent and Lender, at the request of
Collateral Agent or Lender, all financing statements and other documents
Collateral Agent or Lender may reasonably request, in form reasonably
satisfactory to Collateral Agent and Lender, to perfect and continue Collateral
Agent’s and Lender’s perfected security interests in the Collateral and in order
to consummate fully all of the transactions contemplated under the Loan
Documents.

 

4.6  Right to Inspect. Collateral Agent and Lender (through any of their
officers, employees, or agents) shall have the right, upon reasonable prior
notice, from time to time during Borrower’s usual business hours, to inspect the
books and records of Borrower and Subsidiaries and to make copies thereof and to
inspect, test, and appraise the Collateral in order to verify Borrower’s
financial condition or the amount, condition of, or any other matter relating
to, the Collateral; provided that prior to an Event of Default, Collateral Agent
and Lender shall make such inspections, in the aggregate, not more than twice in
any calendar year. Any inspection, test or appraisal conducted hereunder shall
be done at the sole cost and expense of Borrower.

 

4.7  Protection of Intellectual Property. Borrower shall:

 

(a) protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business (as determined by Borrower
in its reasonable judgment) and promptly advise Collateral Agent in writing of
material infringements;

 

(b) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Lender’s written
consent, which consent shall not be unreasonably withheld or delayed;

 

(c)  provide written notice to the Collateral Agent within ten (10) days after
entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public); and

 

(d) take such commercially reasonable steps as Collateral Agent or Lender
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for Collateral Agent and Lender to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Collateral Agent’s or Lender’s rights and remedies under this
Agreement and the other Loan Documents.

 

4.8 Notice of Exclusive Control. Neither Lender nor Agent shall deliver a notice
of exclusive control to any financial institution at which Borrower’s deposit
accounts and/or securities accounts covered by an Account Control Agreement are
maintained unless an Event of Default shall have occurred that has not been
waived.

 

5.  Representations and Warranties. Except as set forth in the Disclosure
Schedule, Borrower represents and warrants as follows:

 

 20 

 

 

5.1  Organization and Qualification. Each of Borrower and its Subsidiaries is a
corporation duly organized and validly existing under the laws of its state of
incorporation and qualified and licensed to do business in, and is in good
standing in, any jurisdiction in which the conduct of its business or its
ownership of Property requires that it be so qualified and licensed or in which
the Collateral is located, except for such states as to which any failure to so
qualify would not have a Material Adverse Effect.

 

5.2  Authority. Borrower has all necessary power and authority to execute,
deliver, and perform its obligations in accordance with the terms thereof, the
Loan Documents to which it is a party. Borrower and Subsidiaries have all
requisite power and authority to own and operate their Property and to carry on
their businesses as now conducted. Borrower and Subsidiaries have obtained all
licenses, permits, approvals and other authorizations necessary for the
operation of their business.

 

5.3  Conflict with Other Instruments, etc. Neither the execution and delivery of
any Loan Document to which Borrower is a party nor the consummation of the
transactions therein contemplated nor compliance with the terms, conditions and
provisions thereof will conflict with or result in a breach of any of the terms,
conditions or provisions of the certificate of incorporation, the by-laws, or
any other organizational documents of Borrower or any law or any regulation,
order, writ, injunction or decree of any court or Governmental Authority by
which Borrower or any Subsidiary or any of their respective property or assets
may be bound or affected or any material agreement or instrument to which
Borrower is a party or by which it or any of its Property is bound or to which
it or any of its Property is subject, or constitute a default thereunder or
result in the creation or imposition of any Lien, other than Permitted Liens.

 

5.4  Authorization; Enforceability. The execution and delivery of this
Agreement, the granting of the security interest in the Collateral, the
incurrence of the Loans, the execution and delivery of the other Loan Documents
to which Borrower is a party and the consummation of the transactions herein and
therein contemplated have each been duly authorized by all necessary action on
the part of Borrower. No authorization, consent, approval, license or exemption
of, and no registration, qualification, designation, declaration or filing with,
or notice to, any Person is, was or will be necessary to (a) the valid execution
and delivery of any Loan Document to which Borrower is a party, (b) the
performance of Borrower’s obligations under any Loan Document or (c) the
granting of the security interest in the Collateral, except for filings in
connection with the perfection of the security interest in any of the Collateral
or the issuance of the Warrants. The Loan Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity.

 

 21 

 

 

5.5  No Prior Encumbrances. Borrower has good and marketable title to the
Collateral, free and clear of Liens except for Permitted Liens. Borrower has
good title and ownership of, or is licensed under, all of Borrower’s current
Intellectual Property. Borrower is the sole owner of the Intellectual Property
which it owns or purports to own except for (a) non-exclusive licenses granted
to its customers, resellers and/or distributors in the ordinary course of
business, (b) over-the-counter software that is commercially available to the
public and (c) material Intellectual Property licensed to Borrower (other than
off-the-shelf software) and noted on the Disclosure Schedule. Each patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. Except as noted on the Disclosure
Schedule, Borrower is not a party to, nor is it bound by, any Restricted
License. Borrower has not received any communications alleging that Borrower has
violated, or by conducting its business as proposed, would violate any
proprietary rights of any other Person, in each case that could reasonably be
expected to have a Material Adverse Effect. Borrower has no knowledge of any
infringement or violation by it of the intellectual property rights of any third
party and has no knowledge of any violation or infringement by a third party of
any of its Intellectual Property. The Collateral and the Intellectual Property
constitute substantially all of the assets and property of Borrower, and
Borrower owns all Intellectual Property associated with the business of Borrower
and Subsidiaries, free and clear of any Liens other than Permitted Liens.

 

5.6  Security Interest. The provisions of this Agreement create legal and valid
security interests in the Collateral in favor of the Collateral Agent and
Lender, and, assuming the proper filing of one or more financing statement(s)
identifying the Collateral with the proper state and/or local authorities, the
security interests in the Collateral granted to Collateral Agent and Lender
pursuant to this Agreement (a) constitute and will continue to constitute first
priority security interests (except to the extent any Permitted Liens may have a
superior priority to Collateral Agent’s and Lender’s Lien under this Agreement)
and (b) are and will continue to be superior and prior to the rights of all
other creditors of Borrower (except to the extent of such Permitted Liens).

 

5.7 Name; Location of Chief Executive Office, Principal Place of Business and
Collateral. Borrower has not done business under any name other than that
specified on the signature page hereof. Borrower’s jurisdiction of
incorporation, chief executive office, principal place of business, and the
place where Borrower maintains its records concerning the Collateral are
presently located in the state and at the address set forth on the cover page of
this Agreement. The Collateral is presently located at the address set forth on
the cover page hereof or as set forth in the Disclosure Schedule or at such
locations permitted under Section 7.2 of this Agreement.

 

5.8 Litigation. There are no actions or proceedings pending by or against
Borrower or any Subsidiary before any court, arbitral tribunal, regulatory
organization, administrative agency or similar body in which an adverse decision
could have a Material Adverse Effect. Borrower does not have knowledge of any
such pending or threatened actions or proceedings.

 

5.9 Financial Statements. All financial statements relating to Borrower, any
Subsidiary or any Affiliate that have been delivered by Borrower to Collateral
Agent or Lender present fairly in all material respects Borrower’s Consolidated
financial condition as of the date thereof and Borrower’s Consolidated results
of operations for the period then ended.

 

5.10 No Material Adverse Effect. No event has occurred and no condition exists
which could reasonably be expected to have a Material Adverse Effect since
December 31, 2016.

 

 22 

 

 

5.11 Full Disclosure. No representation, warranty or other statement made by
Borrower in any Loan Document (including the Disclosure Schedule), certificate
or written statement furnished to Collateral Agent or Lender (other than
projections, forward-looking statements and other information of a general
economic or industry nature, which projections, forward-looking statements and
other information of a general economic or industry nature have been prepared by
Borrower in good faith based upon assumptions believed by Borrower to be
reasonable at the time) contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained in such certificates or statements not misleading. There is no fact
known to Borrower which materially adversely affects, or which could in the
future be reasonably expected to materially adversely affect, its ability to
perform its obligations under this Agreement.

 

5.12 Solvency, Etc. Borrower is Solvent (as defined below) and, after the
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, Borrower will be Solvent. “Solvent” means,
with respect to any Person on any date, that on such date (a) the fair value of
the property of such Person is greater than the fair value of the liabilities
(including contingent liabilities) of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.

 

5.13 Subsidiaries. Borrower has no Subsidiaries.

 

5.14 Capitalization. All issued and outstanding Equity Securities of Borrower
are duly authorized and validly issued, fully paid and non-assessable, and such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities, except for such compliance with such laws
that would not reasonably be expected to result in a Material Adverse Effect.

 

5.15 Catastrophic Events; Labor Disputes. None of Borrower, any Subsidiary or
any of their respective Property is or has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or other casualty that could reasonably be
expected to have a Material Adverse Effect. There are no disputes presently
subject to grievance procedure, arbitration or litigation under any of the
collective bargaining agreements, employment contracts or employee welfare or
incentive plans to which Borrower or any Subsidiary is a party, and there are no
strikes, lockouts, work stoppages or slowdowns, or, to the knowledge of
Borrower, jurisdictional disputes or organizing activity occurring or threatened
which could reasonably be expected to have a Material Adverse Effect.

 

 23 

 

 

5.16 Certain Agreements of Officers, Employees and Consultants.

 

(a) No Violation. To the knowledge of Borrower, no officer, employee or
consultant of Borrower is, or is now expected to be, in violation of any term of
any employment contract, proprietary information agreement, nondisclosure
agreement, noncompetition agreement or any other material contract or agreement
or any restrictive covenant relating to the right of any such officer, employee
or consultant to be employed by Borrower because of the nature of the business
conducted or to be conducted by Borrower or relating to the use of trade secrets
or proprietary information of others, and to Borrower’s knowledge, the continued
employment of Borrower’s officers, employees and consultants does not subject
Borrower to any material liability for any claim or claims arising out of or in
connection with any such contract, agreement, or covenant.

 

(b) No Present Intention to Terminate. To the knowledge of Borrower, no officer
of Borrower, and no employee or consultant of Borrower whose termination, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, has any present intention of terminating his or her
employment or consulting relationship with Borrower.

 

5.17 No Plan Assets. Neither Borrower nor any Subsidiary is an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA, and
none of the assets of Borrower or any Subsidiary constitutes or will constitute
“plan assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101. In addition, (a) neither Borrower nor any Subsidiary is a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower or any Subsidiary are not subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Loan Agreement.

 

5.18 Sanctions, Etc. None of Borrower, any of its Subsidiaries or, to the
knowledge of Borrower after due inquiry, any director, officer, employee, agent
or Affiliate of Borrower or any of its Subsidiaries, is a Person that is, or is
owned or controlled by Persons that are, (b) the subject or target of any
Sanctions or (b) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions. To the best of Borrower’s
knowledge, as of the date hereof and at all times throughout the term of this
Agreement, including after giving effect to any transfers of interests permitted
pursuant to the Loan Documents, none of the funds of Borrower, any Subsidiary or
of their Affiliates have been (or will be) derived from any unlawful activity
with the result that the investment in the respective party (whether directly or
indirectly), is prohibited by applicable law or the Loans are in violation of
applicable law.

 

5.19 Regulatory Compliance. Borrower is not a “bank holding company” or a direct
or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System. Neither Borrower nor any
Subsidiary is an “investment company” or a company controlled by an “investment
company” under the Investment Company Act of 1940. Borrower is not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) and no proceeds of any Loan will be used to purchase or
carry margin stock or to extend credit to others for the purpose of purchasing
or carrying any margin stock.

 

 24 

 

 

5.20 Payment of Taxes. All federal and other material tax returns, reports and
statements (including any attachments thereto or amendments thereof) of Borrower
and its Subsidiaries filed or required to be filed by any of them have been
timely filed (or extensions have been obtained and such extensions have not
expired) and all taxes shown on such tax returns or otherwise due and payable
and all assessments, fees and other governmental charges upon Borrower, its
Subsidiaries and their respective properties, assets, income, businesses and
franchises which are due and payable have been paid when due and payable, except
for the payment of any such taxes, assessments, fees and other governmental
charges which are being diligently contested by Borrower in good faith by
appropriate proceedings and for which adequate reserves have been made under
GAAP. To the knowledge of Borrower, no tax return of Borrower or any Subsidiary
is currently under an audit or examination, and Borrower has not received
written notice of any proposed audit or examination, in each case, where a
material amount of tax is at issue. Borrower is not an “S corporation” within
the meaning of Section 1361(a)(1) of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”).

 

5.21 Anti-Terrorism Laws. Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor or otherwise). Lender
hereby notifies Borrower that pursuant to the requirements of Anti-Terrorism
Laws, and Lender’s policies and practices, Lender is required to obtain, verify
and record certain information and documentation that identifies Borrower and
its principals, which information includes the name and address of Borrower and
its principals and such other information that will allow Lender to identify
such party in accordance with Anti-Terrorism Laws.

 

6. Affirmative Covenants. Borrower, until the full and complete payment of the
Obligations, covenants and agrees that:

 

6.1  Good Standing. Borrower shall maintain, and cause each of its Subsidiaries
to maintain, its corporate existence and its good standing in its jurisdiction
of incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. Borrower shall maintain, and cause each of its Subsidiaries to maintain,
in force all licenses, approvals and agreements, the loss of which could
reasonably be expected to have a Material Adverse Effect.

 

6.2  Government Compliance. Borrower shall comply, and cause each of its
Subsidiaries to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

 

 25 

 

 

6.3 Financial Statements, Reports, Certificates. Borrower shall deliver to
Lender: (a) at the time of filing of Borrower’s Form 10-K with the U.S.
Securities and Exchange Commission after the end of each fiscal year of
Borrower, the financial statements of Borrower filed with such Form 10-K; and
(ii) at the time of filing of Borrower’s Form 10-Q with the U.S. Securities and
Exchange Commission after the end of each of the first three fiscal quarters of
Borrower, the Consolidated financial statements of Borrower filed with such
Form 10-Q; and (c) as soon as available, but in any event within forty-five (45)
days after the earlier of (i) the end of Borrower’s fiscal year or (ii) the date
of Borrower’s board of directors’ adoption, Borrower’s operating budget and plan
for the next fiscal year; and (d) such other financial information as Lender may
reasonably request from time to time. In addition, Borrower shall deliver to
Lender (A) promptly upon becoming available, copies of all statements, reports
and notices sent or made available generally by Borrower to its security holders
and (B) immediately upon receipt of notice thereof, a report of any material
legal actions pending or threatened against Borrower or any Subsidiary or the
commencement of any action, proceeding or governmental investigation involving
Borrower or any Subsidiary is commenced that is reasonably expected to result in
damages or costs to Borrower of One Hundred Thousand Dollars ($100,000) or more.

 

6.4 Certificates of Compliance. Each time financial statements are furnished
pursuant to Section 6.3 above, Borrower shall deliver to Lender an Officer’s
Certificate signed by Borrower’s president, treasurer or chief financial officer
(each, a “Responsible Officer”) in the form of, and certifying to the matters
set forth in Exhibit E hereto.

 

6.5 Notice of Defaults. As soon as possible, and in any event within five (5)
days after the discovery of a Default or an Event of Default, Borrower shall
provide Lender with an Officer’s Certificate setting forth the facts relating to
or giving rise to such Default or Event of Default and the action which Borrower
proposes to take with respect thereto.

 

6.6 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all federal, state, and local taxes, assessments,
or contributions required of it by law or imposed upon any Property belonging to
it, and will execute and deliver to Collateral Agent and Lender, on demand,
appropriate certificates attesting to the payment or deposit thereof; and
Borrower will make, and cause each Subsidiary to make, timely payment or deposit
of all tax payments and withholding taxes required of it by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Collateral
Agent and Lender with proof satisfactory to Lender indicating that Borrower and
each Subsidiary has made such payments or deposits; provided that Borrower need
not make any payment if the amount or validity of such payment is contested in
good faith by appropriate proceedings which suspend the collection thereof
(provided that such proceedings do not involve any substantial danger of the
sale, forfeiture or loss of any material item of Collateral or Collateral which
in the aggregate is material to Borrower and that Borrower has adequately bonded
such amounts or reserves sufficient to discharge such amounts have been provided
on the books of Borrower). In addition, Borrower shall not change, and shall not
permit any Subsidiary to change, its respective jurisdiction of residence for
taxation purposes.

 

 26 

 

 

6.7 Use; Maintenance. Borrower shall keep and maintain all items of equipment
and other similar types of personal property that form any significant portion
or portions of the Collateral in good operating condition and repair (ordinary
wear and tear excepted) and shall make all necessary replacements thereof and
renewals thereto so that the value and operating efficiency thereof shall at all
times be maintained and preserved. Borrower shall not permit any such material
item of Collateral to become a fixture to real estate or an accession to other
personal property of another Person, without the prior written consent of
Collateral Agent and Lender. Borrower shall not permit any such material item of
Collateral to be operated or maintained in violation of any applicable law,
statute, rule or regulation. With respect to items of leased equipment (to the
extent Collateral Agent and Lender have any security interest in any residual
Borrower’s interest in such equipment under the lease), Borrower shall keep,
maintain, repair, replace and operate such leased equipment in accordance in all
material respects with the terms of the applicable lease.

 

6.8 Insurance. Borrower shall keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s industry and location,
and as Collateral Agent or Lender may reasonably request. Insurance policies
shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Collateral Agent and Lender. All property policies shall have a
lender’s loss payable endorsement showing Collateral Agent and Lender as an
additional loss payee and all general liability policies shall show Collateral
Agent and Lender as an additional insured and all policies shall provide that
the insurer must give Collateral Agent at least thirty (30) days’ notice before
canceling its policy At Collateral Agent’s or Lender’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any property policy shall, at Collateral Agent’s or
Lender’s option, be payable to Collateral Agent, for the benefit of Lender, or
to Lender on account of the Obligations. Notwithstanding the foregoing, so long
as no Event of Default has occurred and is continuing, Borrower shall have the
option of applying the proceeds of any property policy, toward the replacement
or repair of destroyed or damaged property; provided that (a) any such replaced
or repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Agent and Lender have been granted a first priority security interest and (b)
after the occurrence and during the continuation of an Event of Default all
proceeds payable under such property policy shall, at the option of Collateral
Agent or Lender, be payable to Collateral Agent, for the benefit of Lender, or
to Lender on account of the Obligations. If Borrower fails to obtain insurance
as required under Section 6.8 or to pay any amount or furnish any required proof
of payment to third persons and Collateral Agent or Lender, Collateral Agent or
Lender may make all or part of such payment or obtain such insurance policies
required in Section 6.8, and take any action under the policies Collateral Agent
or Lender deems prudent. On or prior to the first Funding Date and prior to each
policy renewal, Borrower shall furnish to Collateral Agent certificates of
insurance or other evidence reasonably satisfactory to Collateral Agent and
Lender that insurance complying with all of the above requirements is in effect.

 

6.9 Further Assurances. At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Collateral Agent or Lender to make effective the
purposes of this Agreement, including the continued perfection and priority of
Collateral Agent’s and Lender’s security interest in the Collateral.

 

6.10  Subsidiaries. Borrower, upon Lender’s or Collateral Agent’s request, shall
cause any Subsidiary to provide Lender and Collateral Agent with a guaranty of
the Obligations and a security interest in such Subsidiary’s assets to secure
such guaranty.

 

 27 

 

 

6.11  Keeping of Books. Borrower shall keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of Borrower and its Subsidiaries in accordance with
GAAP.

 

7. Negative Covenants. Borrower, until the full and complete payment of the
Obligations, covenants and agrees that Borrower shall not:

 

7.1 Chief Executive Office. Change its name, jurisdiction of incorporation,
chief executive office, principal place of business or any of the items set
forth in Section 1 of the Disclosure Schedule without thirty (30) days prior
written notice to Collateral Agent and Lender.

 

7.2 Collateral Control. Subject to its rights under Sections 4.4 and 7.4, remove
any items of Collateral (other than (i) clinical trial materials, (ii) laptops
and similar equipment maintained by Borrower’s employees, (iii) research
materials maintained at contract research and storage facilities, and (iv) other
Collateral with an aggregate value of not more than $100,000) from Borrower’s
facility located at the address set forth on the cover page hereof or as set
forth on the Disclosure Schedule.

 

7.3 Liens. Create, incur, allow or suffer, or permit any Subsidiary to create,
incur, allow or suffer, any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any accounts except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement or by operation of law to have priority to Collateral
Agent’s and Lender’s Liens), or enter into any agreement, document, instrument
or other arrangement (except with or in favor of Collateral Agent, for the
benefit of Lender, or Lender) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or any Subsidiary’s Intellectual Property, except
(a) as otherwise permitted in Section 7.4 hereof and (b) as set forth in the
definition of “Permitted Liens” herein.

 

7.4 Other Dispositions of Collateral. Convey, sell, lease or otherwise dispose
of, or permit any Subsidiary to convey, sell, lease or otherwise dispose, of all
or any part of the Collateral to any Person (collectively, a “Transfer”), except
for: (a) Transfers of inventory in the ordinary course of business; (b)
Transfers of worn-out or obsolete equipment made in the ordinary course of
business; and (c) Transfers pursuant to Permitted Licenses; (d) sales of assets
consented to by Lender; (e) Transfers in connection with transactions permitted
by Sections 7.5, 7.6 and 7.8; (f) Transfers of cash or cash equivalents for uses
not prohibited by the terms of this Agreement; (g) Liens permitted by Section
7.3; (i) Investments permitted by Section 7.11; (h) leases, subleases, licenses
or sub-licenses of real or personal property granted by Borrower or any
Subsidiary to others in the ordinary course of business not interfering in any
material respect with the business of Borrower or such Subsidiary; and (i)
Transfers not otherwise permitted pursuant to this Section; provided that (i) at
the time of such Transfer, no Default or Event of Default shall exist or would
result from such Transfer, (ii) such Transfer is made for fair market value and
the consideration received shall be no less than 75% in cash, and (iii) the
aggregate book value of all property disposed of in reliance on this clause (l)
shall not exceed $50,000 in any fiscal year of Borrower.

 

 28 

 

 

7.5 Distributions. (a) Pay any dividends or make any distributions, or permit
any Subsidiary to pay any dividends or make any distributions, on their
respective Equity Securities; (b) purchase, redeem, retire, defease or otherwise
acquire, or permit any Subsidiary to purchase, redeem, retire, defease or
otherwise acquire, for value any of their respective Equity Securities (other
than repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements or similar arrangements in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) in any fiscal
year); (c) return, or permit any Subsidiary to return, any capital to any holder
of its Equity Securities as such; (d) make, or permit any Subsidiary to make,
any distribution of assets, Equity Securities, obligations or securities to any
holder of its Equity Securities as such; or (e) set apart any sum for any such
purpose; provided, however, Borrower may pay dividends payable solely in
Borrower’s common stock.

 

7.6 Mergers or Acquisitions. Merge or consolidate, or permit any Subsidiary to
merge or consolidate, with or into any other Person or acquire, or permit any
Subsidiary to acquire, all or substantially all of the capital stock or assets
of another Person; provided that (a) any Subsidiary may merge into another
Subsidiary and (b) any Subsidiary may merge into Borrower so long as Borrower is
the surviving entity.

 

7.7 Change in Business or Ownership. (a) Engage, or permit any Subsidiary to
engage, in any business other than the businesses currently engaged in by
Borrower or such Subsidiary, as applicable, or reasonably related thereto or (b)
issue in a private placement Equity Securities to venture capital investors that
results in one or more of such investors holding twenty-five percent (25%) or
more of Borrower’s ownership following such issuance unless Borrower identifies
to Lender and Collateral Agent the venture capital investors prior to the
execution of a definitive agreement and any such venture capital investors have
cleared Lender’s “know your customer” checks.

 

7.8 Transactions With Affiliates; Creation of Subsidiaries. (a) Enter, or permit
any Subsidiary to enter, into any contractual obligation with any Affiliate or
engage in any other transaction with any Affiliate except upon terms at least as
favorable to Borrower or such Subsidiary, as applicable, as an arms-length
transaction with Persons who are not Affiliates of Borrower or (b) create a
Subsidiary without providing at least 10 Business Days advance notice thereof to
Lender and, if requested by Lender, such Subsidiary guarantees the Obligations
and grants a security interest in its assets to secure such guaranty, in each
case on terms reasonably satisfactory to Collateral Agent and Lender.

 

7.9 Indebtedness Payments. (a) Prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
for borrowed money (other than amounts due or permitted to be prepaid under this
Agreement) or lease obligations, (b) amend, modify or otherwise change the terms
of any Indebtedness for borrowed money or lease obligations so as to accelerate
the scheduled repayment thereof or (c) repay any notes to officers, directors or
shareholders.

 

7.10 Indebtedness. Create, incur, assume or permit, or permit any Subsidiary to
create, incur or permit, to exist any Indebtedness except Permitted
Indebtedness.

 

 29 

 

 

7.11 Investments. Make, or permit any Subsidiary to make, any Investment except
for Permitted Investments.

 

7.12 Compliance. (a) Become, or permit any Subsidiary to become, an “investment
company” or a company controlled by an “investment company” under the Investment
Company Act of 1940, or undertake as one of its important activities, extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Loan for that purpose; (b) become, or permit any Subsidiary to become, subject
to any other federal or state law or regulation which purports to restrict or
regulate its ability to borrow money; or (c) (i) fail, or permit any Subsidiary
to fail, to meet the minimum funding requirements of the Employment Retirement
Income Security Act of 1974, and its regulations, as amended from time to time
(“ERISA”), permit, or (ii) permit, or permit any Subsidiary to permit, a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; (d)
fail, or permit any Subsidiary to fail, to comply with the Federal Fair Labor
Standards Act or violate any other law or regulation, if the violation could
reasonably be expected to have Material Adverse Effect.

 

7.13 Maintenance of Accounts. (a) Maintain any deposit account or securities
account except accounts with respect to which Collateral Agent and Lender have
obtained a perfected security interest in such accounts through one or more
Account Control Agreements and deposit accounts established solely as payroll
accounts, provided, however, that any such payroll account over which Collateral
Agent and Lenders do not maintain an Account Control Agreement shall not contain
deposits in an amount exceeding one hundred five percent (105%) of the amount
necessary to fund the Borrower’s payroll obligations for one payroll cycle or
(b) grant or allow any other Person (other than Collateral Agent or Lender) to
perfect a security interest in, or enter into any agreements with any Persons
(other than Collateral Agent or Lender) accomplishing perfection via control as
to, any of its deposit accounts or securities accounts.

 

7.14 Negative Pledge Regarding Intellectual Property. Create, incur, assume or
suffer to exist, or permit any Subsidiary to create, incur, assume or suffer to
exist, any Lien of any kind upon any Intellectual Property or Transfer any
Intellectual Property, whether now owned or hereafter acquired, other than
non-exclusive licenses of Intellectual Property entered into in the ordinary
course of business.

 

8. Events of Default. Any one or more of the following events shall constitute
an “Event of Default” by Borrower under this Agreement:

 

8.1 Failure to Pay. If Borrower fails to pay when due and payable or when
declared due and payable in accordance with the Loan Documents: (a) any
Scheduled Payment on the relevant Payment Date or on the relevant Maturity Date;
or (b) any other portion of the Obligations within five (5) days after receipt
of written notice from Lender that such payment is due.

 

8.2 Certain Covenant Defaults. If Borrower fails to perform any obligation
arising under Sections 6.5 or 6.8 or violates any of the covenants contained in
Section 7 of this Agreement.

 

 30 

 

 

8.3 Other Covenant Defaults. If Borrower fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant, or agreement contained
in this Agreement (other than as set forth in Sections 8.1, 8.2 or 8.4 through
8.14), in any of the other Loan Documents and Borrower has failed to cure such
default within thirty (30) days of the occurrence of such default. During this
thirty (30) day period, the failure to cure the default is not an Event of
Default (but no Loan will be made during the cure period).

 

8.4 Material Adverse Change. If there occurs a material adverse change in
Borrower’s business, or if there is a material impairment of the prospect of
repayment of any portion of the Obligations owing to Collateral Agent or Lender
or a material impairment of the value or priority of Collateral Agent’s and
Lender’s security interest in the Collateral.

 

8.5 Intentionally Omitted.

 

8.6 Seizure of Assets, Etc. (a) If any material portion of Borrower’s or any
Subsidiary’s assets (i) is attached, seized, subjected to a writ or distress
warrant, or is levied upon or (ii) comes into the possession of any trustee,
receiver or Person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within ten (10) days, (b) if Borrower or any Subsidiary is enjoined, restrained
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs, (c) if a judgment or other claim becomes
a lien or encumbrance upon any material portion of Borrower’s or any
Subsidiary’s assets or (d) if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s or any Subsidiary’s assets by the
United States Government, or any department agency or instrumentality thereof,
or by any state, county, municipal, or governmental agency, and the same is not
paid within ten (10) days after Borrower receives notice thereof; provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower.

 

8.7 Service of Process. (a) The service of process upon Collateral Agent or
Lender seeking to attach by a trustee or other process any funds of Borrower on
deposit or otherwise held by Collateral Agent or Lender in excess of One Hundred
Thousand Dollars ($100,000), (b) the delivery upon Collateral Agent or Lender of
a notice of foreclosure by any Person seeking to attach or foreclose on any
funds of Borrower on deposit or otherwise held by Collateral Agent or Lender in
excess of One Hundred Thousand Dollars ($100,000) or (c) the delivery of a
notice of foreclosure or exclusive control to any entity holding or maintaining
Borrower’s deposit accounts or accounts holding securities by any Person (other
than Collateral Agent or Lender) seeking to foreclose or attach any such
accounts or securities.

 

8.8 Default on Indebtedness. One or more defaults shall exist under any
agreement with any third party or parties which consists of the failure to pay
any Indebtedness of Borrower or any Subsidiary at maturity or which results in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of Indebtedness in an aggregate amount in excess of One Hundred
Thousand Dollars ($100,000) or a default shall exist under any financing
agreement with a Lender or any Lender’s Affiliates.

 

 31 

 

 

8.9 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Hundred Thousand Dollars
($100,000) shall be rendered against Borrower or any Subsidiary and shall remain
unsatisfied and unstayed for a period of ten (10) days or more except for those
that are fully covered by a reputable and financially sound insurer.

 

8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty, representation, statement,
certification, or report made to Collateral Agent or Lender by Borrower or any
officer, employee, agent, or director of Borrower.

 

8.11 Breach of Warrant. If Borrower shall breach any material term of any
Warrant.

 

8.12 Unenforceable Loan Document. If any Loan Document shall in any material
respect cease to be, or Borrower shall assert that any Loan Document is not, a
legal, valid and binding obligation of Borrower enforceable in accordance with
its terms.

 

8.13 Involuntary Insolvency Proceeding. (a) If a proceeding shall have been
instituted in a court having jurisdiction in the premises (i) seeking a decree
or order for relief in respect of Borrower or any Subsidiary in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) for the appointment of a receiver, liquidator,
administrator, assignee, custodian, trustee (or similar official) of Borrower or
any Subsidiary or for any substantial part of its Property or (iii) for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or (b) such court shall enter a decree or order granting the relief sought
in any such proceeding.

 

8.14 Voluntary Insolvency Proceeding. If Borrower or any Subsidiary shall (a)
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) consent to the entry of an order for
relief in an involuntary case under any such law, (c) consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian
(or other similar official) of Borrower or any Subsidiary or for any substantial
part of its Property, (d) shall make a general assignment for the benefit of
creditors, (e) shall fail generally to pay its debts as they become due or (f)
take any corporate action in furtherance of any of the foregoing.

 

9. Lender’s Rights and Remedies.

 

9.1 Rights and Remedies. Upon the occurrence of any Default or Event of Default,
Lender shall not have any further obligation to advance money or extend credit
to or for the benefit of Borrower. In addition, upon the occurrence of an Event
of Default, Collateral Agent and Lender shall have the rights, options, duties
and remedies of a secured party as permitted by law and, in addition to and
without limitation of the foregoing, Collateral Agent, on behalf of Lender, or
Lender (acting alone) may, at its election, without notice of election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 

 32 

 

 

(a) Acceleration of Obligations. Declare all Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, including (i)
any accrued and unpaid interest, (ii) the amounts which would have otherwise
come due under Section 2.3(b)(ii) if the Loans had been voluntarily prepaid,
(iii) the unpaid principal balance of the Loans and (iv) all other sums, if any,
that shall have become due and payable hereunder, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.13 or 8.14 all Obligations shall become immediately due and payable without
any action by Collateral Agent or Lender);

 

(b) Protection of Collateral. Make such payments and do such acts as Collateral
Agent or Lender considers necessary or reasonable to protect Collateral Agent’s
and Lender’s security interest in the Collateral. Borrower agrees to assemble
the Collateral if Collateral Agent or Lender so requires and to make the
Collateral available to Collateral Agent or Lender as Collateral Agent may
designate. Borrower authorizes Collateral Agent, Lender and their designees and
agents to enter the premises where the Collateral is located, to take and
maintain possession of the Collateral, or any part of it, and to pay, purchase,
contest, or compromise any Lien which in Collateral Agent’s or Lender’s
determination appears or is claimed to be prior or superior to its security
interest and to pay all expenses incurred in connection therewith. With respect
to any of Borrower’s owned premises, Borrower hereby grants Collateral Agent and
Lender a license to enter into possession of such premises and to occupy the
same, without charge, for up to one hundred twenty (120) days in order to
exercise any of Collateral Agent’s and Lender’s rights or remedies provided
herein, at law, in equity, or otherwise;

 

(c) Preparation of Collateral for Sale. Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral. Collateral Agent, Lender and their agents
and any purchasers at or after foreclosure are hereby granted a non-exclusive,
irrevocable, perpetual, fully paid, royalty-free license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s Intellectual Property, including labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any Property of a similar nature, now or at any time
hereafter owned or acquired by Borrower or in which Borrower now or at any time
hereafter has any rights; provided that such license shall only be exercisable
in connection with the disposition of Collateral upon Collateral Agent’s or
Lender’s exercise of its remedies hereunder and that any exercise of remedies
under this Section 9.1(c) shall be subject to any rights of third parties in or
to such Intellectual Property;

 

(d) Sale of Collateral. Sell the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Collateral
Agent or Lender determines are commercially reasonable; and

 

(e) Purchase of Collateral. Credit bid and purchase all or any portion of the
Collateral at any public sale.

 

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.

 

 33 

 

 

9.2 Set Off Right. Collateral Agent and Lender may set off and apply to the
Obligations any and all Indebtedness at any time owing to or for the credit or
the account of Borrower or any other assets of Borrower in Collateral Agent’s or
Lender’s possession or control.

 

9.3 Effect of Sale. Upon the occurrence and continuation of an Event of Default,
to the extent permitted by law, Borrower covenants that it will not at any time
insist upon or plead, or in any manner whatsoever claim or take any benefit or
advantage of, any stay or extension law now or at any time hereafter in force,
nor claim, take nor insist upon any benefit or advantage of or from any law now
or hereafter in force providing for the valuation or appraisement of the
Collateral or any part thereof prior to any sale or sales thereof to be made
pursuant to any provision herein contained, or to the decree, judgment or order
of any court of competent jurisdiction; nor, after such sale or sales, claim or
exercise any right under any statute now or hereafter made or enacted by any
state or otherwise to redeem the property so sold or any part thereof, and, to
the full extent legally permitted, except as to rights expressly provided
herein, hereby expressly waives for itself and on behalf of each and every
Person, except decree or judgment creditors of Borrower, acquiring any interest
in or title to the Collateral or any part thereof subsequent to the date of this
Agreement, all benefit and advantage of any such law or laws, and covenants that
it will not invoke or utilize any such law or laws or otherwise hinder, delay or
impede the execution of any power herein granted and delegated to Collateral
Agent or Lender, but will suffer and permit the execution of every such power as
though no such power, law or laws had been made or enacted. Any sale, whether
under any power of sale hereby given or by virtue of judicial proceedings, shall
operate to divest all right, title, interest, claim and demand whatsoever,
either at law or in equity, of Borrower in and to the Property sold, and shall
be a perpetual bar, both at law and in equity, against Borrower, its successors
and assigns, and against any and all Persons claiming the Property sold or any
part thereof under, by or through Borrower, its successors or assigns.

 

9.4 Power of Attorney in Respect of the Collateral. Borrower does hereby
irrevocably appoint Collateral Agent, on behalf of Lender (which appointment is
coupled with an interest) the true and lawful attorney in fact of Borrower, with
full power of substitution and in its name to file any notices of security
interests, financing statements and continuations and amendments thereof
pursuant to the Code or federal law, as may be necessary to perfect or to
continue the perfection of Collateral Agent’s and Lender’s security interests in
the Collateral. Borrower does hereby irrevocably appoint Collateral Agent, on
behalf of Lender (which appointment is coupled with an interest) on the
occurrence and continuation of an Event of Default, the true and lawful attorney
in fact of Borrower, with full power of substitution and in its name: (a) to
ask, demand, collect, receive, receipt for, sue for, compound and give
acquittance for any and all rents, issues, profits, avails, distributions,
income, payment draws and other sums in which a security interest is granted
under Section 4 with full power to settle, adjust or compromise any claim
thereunder as fully as if Collateral Agent or Lender were Borrower itself;
(b) to receive payment of and to endorse the name of Borrower to any items of
Collateral (including checks, drafts and other orders for the payment of money)
that come into Collateral Agent’s or Lender’s possession or under Collateral
Agent’s or Lender’s control; (c) to make all demands, consents and waivers, or
take any other action with respect to, the Collateral; (d) in Collateral Agent’s
or Lender’s discretion to file any claim or take any other action or
proceedings, either in its own name or in the name of Borrower or otherwise,
which Collateral Agent or Lender may reasonably deem necessary or appropriate to
protect and preserve the right, title and interest of Collateral Agent and
Lender in and to the Collateral; (e) endorse Borrower’s name on any checks or
other forms of payment or security; (f) sign Borrower’s name on any invoice or
bill of lading for any account or drafts against account debtors; (g) make,
settle, and adjust all claims under Borrower’s insurance policies; (h) settle
and adjust disputes and claims about the accounts directly with account debtors,
for amounts and on terms Collateral Agent or Lender determines reasonable; (i)
transfer the Collateral into the name of Collateral Agent, Lender or a third
party as the Code permits; and (j) to the extent permitted by applicable law, to
otherwise act with respect thereto as though Collateral Agent or Lender were the
outright owner of the Collateral.

 

 34 

 

 

9.5 Lender’s Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Collateral Agent or Lender may do any or all
of the following: (a) make payment of the same or any part thereof; or
(b) obtain and maintain insurance policies of the type discussed in Section 6.8
of this Agreement, and take any action with respect to such policies as
Collateral Agent or Lender deems prudent. Any amounts paid or deposited by
Collateral Agent or Lender shall constitute Lender’s Expenses, shall be
immediately due and payable, shall bear interest at the Default Rate and shall
be secured by the Collateral. Any payments made by Collateral Agent or Lender
shall not constitute an agreement by Collateral Agent or Lender to make similar
payments in the future or a waiver by Collateral Agent or Lender of any Event of
Default under this Agreement. Borrower shall pay all reasonable fees and
expenses, including Lender’s Expenses, incurred by Collateral Agent or Lender in
the enforcement or attempt to enforce any of the Obligations hereunder not
performed when due.

 

9.6 Remedies Cumulative; Independent Nature of Lender’s Rights. Collateral
Agent’s and Lender’s rights and remedies under this Agreement, the Loan
Documents, and all other agreements shall be cumulative. Collateral Agent and
Lender shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No failure on the part of
Collateral Agent or Lender to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof or the exercise of any other right. The Obligations of Borrower
to Lender may be enforced by Lender or Collateral Agent against Borrower in
accordance with the terms of this Agreement and the other Loan Documents and, to
the fullest extent permitted by applicable law, it shall not be necessary for
Collateral Agent or Lender, as applicable, to be joined as an additional party
in any proceeding to enforce such Obligations.

 

9.7 Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent or
Lender, at the time of or received by Collateral Agent or Lender after the
occurrence of an Event of Default hereunder) shall be paid to and applied as
follows:

 

(a) First, to the payment of out-of-pocket costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent or Lender, including Lender’s Expenses;

 

 35 

 

 

(b) Second, to the payment to Lender of the amount then owing or unpaid on the
Loans for any accrued and unpaid interest, the amounts which would have
otherwise come due under Section 2.3(b)(ii), if the Loans had been voluntarily
prepaid, the principal balance of the Loans, and all other Obligations with
respect to the Loans (provided, however, if such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid upon the Loans, then
first, to the unpaid interest thereon ratably, second, to the amounts which
would have otherwise come due under Section 2.3(b)(ii) ratably, if the Loans had
been voluntarily prepaid, third, to the principal balance of the Loans ratably,
and fourth, to the ratable payment of other amounts then payable to Lender under
any of the Loan Documents); and

 

(c) Third, to the payment of the surplus, if any, to Borrower, its successors
and assigns or to the Person lawfully entitled to receive the same.

 

9.8 Reinstatement of Rights. If Collateral Agent or Lender shall have proceeded
to enforce any right under this Agreement or any other Loan Document by
foreclosure, sale, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined
adversely, then and in every such case (unless otherwise ordered by a court of
competent jurisdiction), Collateral Agent and Lender shall be restored to their
former position and rights hereunder with respect to the Property subject to the
security interest created under this Agreement.

 

10. Waivers; Indemnification.

 

10.1 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Collateral Agent or Lender on which Borrower may in any way be liable.

 

10.2 Lender’s Liability for Collateral. So long as Collateral Agent and Lender
complies with its obligations, if any, under the Code, neither Collateral Agent
nor Lender shall in any way or manner be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause other than Collateral Agent’s or
Lender’s gross negligence or willful misconduct; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person whomsoever. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

10.3 Indemnification and Waiver. Whether or not the transactions contemplated
hereby shall be consummated:

 

 36 

 

 

(a) General Indemnity. Borrower agrees upon demand to pay or reimburse
Collateral Agent and Lender for all liabilities, obligations and out-of-pocket
expenses, including Lender’s Expenses and reasonable fees and expenses of
counsel for Collateral Agent and Lender from time to time arising in connection
with the enforcement or collection of sums due under the Loan Documents, and in
connection with any amendment or modification of the Loan Documents or any
“work-out” in connection with the Loan Documents. Borrower shall indemnify,
reimburse and hold Collateral Agent, Lender, and each of their respective
successors, assigns, agents, attorneys, officers, directors, equity holders,
servants, agents and employees (each an “Indemnified Person”) harmless from and
against all liabilities, losses, damages, actions, suits, demands, claims of any
kind and nature (including claims relating to environmental discharge, cleanup
or compliance), all costs and expenses whatsoever to the extent they may be
incurred or suffered by such Indemnified Person in connection therewith
(including reasonable attorneys’ fees and expenses), fines, penalties (and other
charges of any applicable Governmental Authority), licensing fees relating to
any item of Collateral, damage to or loss of use of property (including
consequential or special damages to third parties or damages to Borrower’s
property), or bodily injury to or death of any person (including any agent or
employee of Borrower) (each, a “Claim”), directly or indirectly relating to or
arising out of the use of the proceeds of the Loans or otherwise, the falsity of
any representation or warranty of Borrower or Borrower’s failure to comply with
the terms of this Agreement or any other Loan Document. The foregoing indemnity
shall cover, without limitation, (i) any Claim in connection with a design or
other defect (latent or patent) in any item of equipment or product included in
the Collateral, (ii) any Claim for infringement of any patent, copyright,
trademark or other intellectual property right, (iii) any Claim resulting from
the presence on or under or the escape, seepage, leakage, spillage, discharge,
emission or release of any Hazardous Materials on the premises owned, occupied
or leased by Borrower, including any Claims asserted or arising under any
Environmental Law, (iv) any Claim for negligence or strict or absolute liability
in tort or (v) any Claim asserted as to or arising under any Account Control
Agreement or any Landlord Agreement; provided, however, Borrower shall not
indemnify any Indemnified Person for any liability incurred by such Indemnified
Person as a direct and sole result of such Indemnified Person’s gross negligence
or willful misconduct. Such indemnities shall continue in full force and effect,
notwithstanding the expiration or termination of this Agreement. Upon Collateral
Agent’s or Lender’s written demand, Borrower shall assume and diligently
conduct, at its sole cost and expense, the entire defense of Collateral Agent
and Lender, each of its members, partners, and each of their respective, agents,
employees, directors, officers, equity holders, successors and assigns against
any indemnified Claim described in this Section 10.3(a). Borrower shall not
settle or compromise any Claim against or involving Collateral Agent or Lender
without first obtaining Collateral Agent’s or Lender’s written consent thereto,
which consent shall not be unreasonably withheld.

 

(b) Waiver. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
OR ANYWHERE ELSE, BORROWER AGREES THAT IT SHALL NOT SEEK FROM COLLATERAL AGENT
OR LENDER UNDER ANY THEORY OF LIABILITY (INCLUDING ANY THEORY IN TORTS), ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.

 

(c) Survival; Defense. The obligations in this Section 10.3 shall survive
payment of all other Obligations pursuant to Section 12.8. At the election of
any Indemnified Person, Borrower shall defend such Indemnified Person using
legal counsel satisfactory to such Indemnified Person in such Person’s
reasonable discretion, at the sole cost and expense of Borrower. All amounts
owing under this Section 10.3 shall be paid within thirty (30) days after
written demand.

 

 37 

 

 

11. Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by certified mail, postage
prepaid, return receipt requested, by prepaid nationally recognized overnight
courier, or by prepaid facsimile to Borrower or to Lender, as the case may be,
at their respective addresses set forth below:

 

If to Borrower: Titan Pharmaceuticals, Inc.   400 Oyster Point Blvd., Suite 505
  South San Francisco, CA 94080   Attention: Chief Executive Officer   Fax:
(650) 244-4956   Ph: (650) 244-4990     If to Horizon: Horizon Technology
Finance Corporation   312 Farmington Avenue   Farmington, CT 06032   Attention:
Legal Department   Fax: (860) 676-8655   Ph: (860) 676-8654

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

12. General Provisions.

 

12.1 Successors and Assigns. This Agreement and the Loan Documents shall bind
and inure to the benefit of the respective successors and permitted assigns of
each of the parties; provided, however, neither this Agreement nor any rights
hereunder may be assigned by Borrower without Lender’s prior written consent,
which consent may be granted or withheld in Lender’s sole discretion. Lender
shall have the right without the consent of or notice to Borrower to sell,
transfer, assign, negotiate, or grant participations in all or any part of, or
any interest in Lender’s rights and benefits hereunder. Collateral Agent and
Lender may disclose the Loan Documents and any other financial or other
information relating to Borrower to any potential participant or assignee of any
of the Loans; provided that such participant or assignee agrees for the benefit
of Borrower to protect the confidentiality of such documents and information
using the same measures that it uses to protect its own confidential
information.

 

12.2 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.3 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

 38 

 

 

12.4 Entire Agreement; Construction; Amendments and Waivers.

 

(a) Entire Agreement. This Agreement and each of the other Loan Documents, taken
together, constitute and contain the entire agreement among Borrower, Collateral
Agent and Lender and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications between the parties, whether
written or oral, respecting the subject matter hereof. Borrower acknowledges
that it is not relying on any representation or agreement made by Collateral
Agent, Lender or any employee, attorney or agent thereof, other than the
specific agreements set forth in this Agreement and the Loan Documents.

 

(b) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of Borrower, Collateral Agent and Lender as of the date
hereof and their respective counsel; accordingly, this Agreement shall be deemed
to be the product of the parties hereto, and no ambiguity shall be construed in
favor of or against Borrower, Collateral Agent or Lender. Borrower, Collateral
Agent and Lender agree that they intend the literal words of this Agreement and
the other Loan Documents and that no parol evidence shall be necessary or
appropriate to establish Borrower’s, Collateral Agent’s or Lender’s actual
intentions.

 

(c) Amendments and Waivers. Any and all discharges or waivers of, or consents to
any departures from any provision of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender; provided
that no such discharge, waiver or consent affecting the rights or duties of the
Collateral Agent under this Agreement or any other Loan Document shall be
effective without the written consent of the Collateral Agent. Any and all
amendments and modifications of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender and
Borrower; provided that no such amendment or modification affecting the rights
or duties of the Collateral Agent under this Agreement or any other Loan
Document shall be effective without the written consent of the Collateral Agent.
Any waiver or consent with respect to any provision of the Loan Documents shall
be effective only in the specific instance and for the specific purpose for
which it was given. No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, waiver or consent affected in
accordance with this Section 12.4 shall be binding upon Collateral Agent, Lender
and on Borrower.

 

12.5 Reliance by Lender. All covenants, agreements, representations and
warranties made herein by Borrower shall be deemed to be material to and to have
been relied upon by Collateral Agent and Lender, notwithstanding any
investigation by Collateral Agent or Lender.

 

12.6 No Set-Offs by Borrower. All sums payable by Borrower pursuant to this
Agreement or any of the other Loan Documents shall be payable without notice or
demand and shall be payable in United States Dollars without set-off or
reduction of any manner whatsoever.

 

 39 

 

 

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts (including signatures
delivered by facsimile or other electronic means), each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

12.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations or
commitment to fund remain outstanding. The obligations of Borrower to indemnify
Collateral Agent and Lender with respect to the expenses, damages, losses, costs
and liabilities described in Section 10.3 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Collateral Agent or Lender have run.

 

13. Relationship of Parties. Borrower and Lender acknowledge, understand and
agree that the relationship between Borrower, on the one hand, and Lender, on
the other, is, and at all times shall remain solely that of a borrower and
lender. Lender shall not, under any circumstances, be construed to be a partner
or a joint venturer of Borrower or any of its Affiliates; nor shall Lender,
under any circumstances, be deemed to be in a relationship of confidence or
trust or a fiduciary relationship with Borrower or any of its Affiliates, or to
owe any fiduciary duty or any other duty to Borrower or any of its Affiliates.
Neither Collateral Agent nor Lender undertakes or assumes any responsibility or
duty to Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform Borrower or any of its Affiliates of any
matter in connection with its or their Property, any Collateral held by
Collateral Agent or Lender or the operations of Borrower or any of its
Affiliates. Borrower and each of its Affiliates shall rely entirely on their own
judgment with respect to such matters, and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by
Collateral Agent or Lender in connection with such matters is solely for the
protection of Collateral Agent and Lender and neither Borrower nor any Affiliate
is entitled to rely thereon.

 

14. Confidentiality. All information (other than periodic reports filed by
Borrower with the U.S. Securities and Exchange Commission and information
otherwise publicly disclosed by Borrower) disclosed by Borrower or its
representatives to Collateral Agent or Lender their respective representatives,
whether furnished before or after the date hereof and regardless of the manner
in which such information is furnished (including disclosures through inspection
pursuant to this Agreement and the other Loan Documents) shall be considered
confidential if it is marked confidential or designated, in writing, as
confidential, or if either Lender knows that such information is material
non-public information, including, without limitation, financial information and
information regarding Borrower’s existing and prospective relationships and
transactions with third parties (such information, collectively, the
“Confidential Information”). Collateral Agent and Lender agree to use the same
degree of care to safeguard and prevent disclosure of such Confidential
Information as Collateral Agent and Lender use with their own confidential
information, but in any event no less than a reasonable degree of care. Neither
Collateral Agent nor Lender shall disclose such Confidential Information to any
third party (other than (a) to another party hereto, (b) to Collateral Agent’s
or Lender’s members, partners, attorneys, governmental regulators (including any
self-regulatory authority) or auditors, (c) to Collateral Agent’s or Lender’s
subsidiaries and affiliates, (d) on a confidential basis, to any rating agency,
(e) to prospective transferees and purchasers of the Loans or any actual or
prospective party (or its Affiliates) to any swap, derivative or other
transaction under which payments are to be made by reference to the Obligations,
Borrower, any Loan Document or any payment thereunder, all subject to the same
confidentiality obligation set forth herein or (f) as required by law,
regulation, subpoena or other order to be disclosed) and shall use such
information only for purposes of evaluation of its investment in Borrower and
the exercise of Collateral Agent’s or Lender’s rights and the enforcement of its
remedies under this Agreement and the other Loan Documents. The obligations of
confidentiality shall not apply to any information that (i) was known to the
public prior to disclosure by Borrower or its representatives under this
Agreement, (ii) becomes known to the public through no fault of Collateral Agent
or Lender, (iii) is disclosed to Collateral Agent or Lender on a
non-confidential basis by a third party or (iv) is independently developed by
Collateral Agent or Lender. Notwithstanding the foregoing, Collateral Agent’s
and Lender’s agreement of confidentiality shall not apply if Collateral Agent or
Lender has acquired indefeasible title to any Collateral or in connection with
any enforcement or exercise of Collateral Agent’s or Lender’s rights and
remedies under this Agreement following an Event of Default, including the
enforcement of Collateral Agent’s and Lender’s security interest in the
Collateral.

 

 40 

 

 

15. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CONNECTICUT. EACH OF BORROWER, COLLATERAL AGENT AND LENDER HEREBY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE
OF CONNECTICUT. BORROWER, COLLATERAL AGENT AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.

 

[Remainder of page intentionally left blank.]

 

 41 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  BORROWER:   TITAN PHARMACEUTICALS, INC.         By: /s/ Sunil Bhonsle        
Name: Sunil Bhonsle         Title: Chief Executive Officer and President        
LENDER:   HORIZON TECHNOLOGY FINANCE CORPORATION         By: /s/ Robert D.
Pomeroy    Name: Robert D. Pomeroy, Jr.   Title: Chief Executive Officer

 

[SIGNATURE PAGE TO VENTURE LOAN AND SECURITY AGREEMENT]

 

 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit ADisclosure Schedule

Exhibit BFunding Certificate

Exhibit CForm of Note

Exhibit DForm of Legal Opinion

Exhibit EForm of Officer’s Certificate

 

 

 

 

EXHIBIT A

 

DISCLOSURE SCHEDULE

 

(Provided separately and will be inserted upon completion.)

 

 

 

 

EXHIBIT B

 

FUNDING CERTIFICATE

 

The undersigned, being the duly elected and acting                           
          of TITAN PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”),
does hereby certify to HORIZON TECHNOLOGY FINANCE CORPORATION (“Horizon” or
“Lender”) in connection with that certain Venture Loan and Security Agreement
dated as of the date hereof by and among Borrower, Lender and Horizon as
Collateral Agent (the “Loan Agreement”; with other capitalized terms used below
having the meanings ascribed thereto in the Loan Agreement) that:

 

1.      The representations and warranties made by Borrower in Section 5 of the
Loan Agreement and in the other Loan Documents are true and correct as of the
date hereof.

 

2.      No event or condition has occurred that would constitute a Default or an
Event of Default under the Loan Agreement or any other Loan Document.

 

3.      Borrower is in compliance with the covenants and requirements contained
in Sections 4, 6 and 7 of the Loan Agreement.

 

4.      All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied.

 

5.       [LOAN C ONLY: Borrower, during the period commencing as of January 1,
2017 and continuing through December 31, 2017, has achieved revenue (as
determined in accordance with GAAP) resulting from royalty payments of
[_________].]

 

6.      [LOAN C ONLY: Borrower, on [______] has executed that certain
[PARTNERSHIP AGREEMENT] with [_______] from the marketing and sale of Probuphine
in Europe.]

 

7.       [LOAN C ONLY: During the ten (10) day period immediately preceding the
date of this Funding Certificate, Borrower’s market cap has ranged from a low of
[________] to a high of [_________].]

 

8.      No material adverse change in the general affairs, management, results
of operations, condition (financial or otherwise) or prospects of Borrower,
whether or not arising from transactions in the ordinary course of business, has
occurred.

 

9.      The proceeds for Loan A and Loan B shall be disbursed as follows:

 

Disbursement from Horizon:   Loan Amount $ Less:   Legal Fees $ Balance of
Commitment Fee $     Net Proceeds due from Horizon: $

 

 

 

 

10.          The aggregate net proceeds of Loan A and Loan B in the amount of
$_________________ shall be transferred by Horizon to Borrower’s account as
follows:

 

Account Name:

Bank Name:

Bank Address:

Attention:

Telephone:

Account Number:

ABA Number:

 

Dated: July __, 2017

 

  BORROWER:       TITAN PHARMACEUTICALS, INC.         By:           Name:      
    Title:  

 

(Signature page to Funding Certificate)

 

 

 

 

EXHIBIT C

 

SECURED PROMISSORY NOTE

 

(Loan A/B/C)

 



$____________________ Dated: [_______, 20__]

  

FOR VALUE RECEIVED, the undersigned, TITAN PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to HORIZON TECHNOLOGY FINANCE
CORPORATION, a Delaware corporation (“Lender”) the principal amount of
____________ Dollars ($__________) or such lesser amount as shall equal the
outstanding principal balance of Loan [_] (the “Loan”) made to Borrower by
Lender pursuant to the Loan Agreement (as defined below), and to pay all other
amounts due with respect to the Loan on the dates and in the amounts set forth
in the Loan Agreement. Capitalized terms used but not defined herein shall have
the meaning ascribed thereto in the Loan Agreement.

 

Interest on the principal amount of this Note from the date of this Note shall
accrue at the Loan Rate or, if applicable, the Default Rate, each as established
in accordance with the Loan Agreement (as defined below). Interest shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
If the Funding Date is not the first day of the month, interim interest accruing
from the Funding Date through the last day of that month shall be paid on the
first calendar day of the next calendar month. Commencing [_], 201[_], through
and including December 1, 2018, on the first day of each month (each an
“Interest Payment Date”) Borrower shall make payments of accrued interest only
on the outstanding principal amount of the Loan. Commencing on January 1, 2019,
and continuing on the first day of each month thereafter (each a “Principal and
Interest Payment Date” and, collectively with each Interest Payment Date, each a
“Payment Date”), Borrower shall make to Lender thirty (30) equal payments of
principal in the amount of [______________] plus accrued interest on the then
outstanding principal amount due hereunder. On the earliest to occur of (i) June
1, 2021, (ii) payment in full of the principal balance of the Loan or (iii) an
Event of Default and demand by Lender of payment in full of the Loan, Borrower
shall make a payment of [FOR LOANS A AND B—One Hundred Seventy-Five Thousand and
00/100 Dollars ($175,000) to Lender] [FOR LOAN C—One Hundred Fifty Thousand and
00/100 Dollars ($150,000) to Lender] (the “Final Payment”). If not sooner paid,
all outstanding amounts hereunder and under the Loan Agreement shall become due
and payable on June 1, 2021.

 

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement. The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

 

This Note is referred to in, and is entitled to the benefits of, the Venture
Loan and Security Agreement dated as of the date hereof (the “Loan Agreement”),
among Borrower, Lender and Lender as Collateral Agent. The Loan Agreement, among
other things, (a) provides for the making of a secured Loan to Borrower, and (b)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events.

 

This Note may not be prepaid, except as set forth in Section 2.3 of the Loan
Agreement.

 

 

 

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all fees and expenses, including attorneys’ fees and costs,
incurred by Lender in the enforcement or attempt to enforce any of Borrower’s
obligations hereunder not performed when due.

 

Any reference herein to Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

This Note shall be governed by and construed under the laws of the State of
Connecticut. Borrower agrees that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the state or federal courts located
within the State of Connecticut.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

  BORROWER:       TITAN PHARMACEUTICALS, INC.         By:           Name:      
    Title:  

 

(Signature page to Secured Promissory Note (Loan A/B/C))

 

 

 

 

EXHIBIT D

 

ITEMS TO BE COVERED BY OPINION OF BORROWER’S COUNSEL

 

1.          Borrower is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified and
authorized to do business in the State of [_].

 

2.          Borrower has the full corporate power, authority and legal right,
and has obtained all necessary approvals, consents and given all notices to
execute and deliver the Loan Documents and perform the terms thereof.

 

3.          The Loan Documents have been duly authorized, executed and delivered
by Borrower.

 

4.          To our knowledge, there is no action, suit, audit, investigation,
proceeding or patent claim pending or threatened against Borrower in any court
or before any governmental commission, agency, board or authority which might
have a Material Adverse Effect.

 

5.          The Shares (as defined in the Warrant) issuable pursuant to exercise
or conversion of the Warrant have been duly authorized and reserved for issuance
by Borrower and, when issued in accordance with the terms thereof, will be
validly issued, fully paid and nonassessable.

 

6.          The shares of Common Stock issuable upon conversion of the Shares
have been duly authorized and reserved and, when issued in accordance with the
terms of Borrower’s [Articles/Certificate] of Incorporation, as amended, will be
validly issued, fully paid and nonassessable.

 

7.          The execution and delivery of the Loan Documents are not, and the
issuance of the Shares upon exercise of the Warrant in accordance with the terms
thereof will not be, inconsistent with Borrower’s [Articles/Certificate] of
Incorporation, as amended, or Bylaws, do not and will not contravene any law,
governmental rule or regulation, judgment or order applicable to Borrower, and
do not and will not conflict with or contravene any provision of, or constitute
a default under, any indenture, mortgage, contract or other agreement or
instrument of which Borrower is a party or by which it is bound or require the
consent or approval of, the giving of notice to, the registration or filing with
or the taking of any action in respect of or by, any federal, state or local
government authority or agency or other person, except for the filing of notices
pursuant to federal and state securities laws, which filings will be effected by
the time required thereby.

 

 

 

 

EXHIBIT E

 

FORM OF OFFICER’S CERTIFICATE

 

TO: [HORIZON TECHNOLOGY FINANCE CORPORATION], as Lender     FROM:
[_______________], as Borrower

 

The undersigned authorized officer (“Officer”) of [______________], on behalf of
itself and all other Borrowers under and as defined in the Loan Agreement (as
defined herein below) (individually and collectively, jointly and severally,
“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders from time to time party thereto (the “Loan Agreement;” capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement),

 

(a)          Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below;

 

(b)          There are no Events of Default, except as noted below;

 

(c)          Except as noted below, all representations and warranties of
Borrower stated in the Loan Documents are true and correct in all material
respects on this date and for the period described in (a), above; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)          Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;

 

(e)          No Liens have been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Officer’s Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

 



   Reporting Covenant  Requirement  Actual  Complies 1)  Quarterly Financial
Reports (with form 10Q)  Within 45 days after the end of each fiscal quarter 
     Yes  No   N/A 2)  Annual (CPA Audited) statements (with form 10K)  Within
180 days after FYE       Yes  No   N/A 3)  Annual Financial Projections/Budget
(prepared on a monthly basis)  Annually (within 30 days of the earlier of (i)
FYE or (ii) BoD approval), and when revised       Yes  No   N/A 4)  8-K Filings 
If applicable, within 5 days of filing       Yes  No   N/A 5)  Officer’s
Certificate  Simultaneously with 10-Q and 10-K filings       Yes  No   N/A 6) 
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period  $___________________                7)  Total amount of
Borrower’s Subsidiaries’ cash and cash equivalents at the last day of the
measurement period  $___________________               

 

Deposit and Securities Accounts: (Please list all accounts; attach separate
sheet if additional space needed)

 



   Institution Name  Account Number  New
Account?  Account Control Agreement in place? 1)       Yes  No  Yes  No 2)      
Yes  No  Yes  No 3)       Yes  No  Yes  No 4)       Yes  No  Yes  No

 

Other Matters

 

If the response to any of the below is “Yes”, please provide an explanation of
the circumstances giving rise to such “Yes” response on an attachment hereto.

 

 

 



1) Have there been any changes in senior management since the last Officer’s
Certificate? Yes No         2) Has there been any
transfers/sales/disposals/retirement or relocation of Collateral or IP
prohibited by the Loan Agreement? Yes No         3) Have there been any new or
pending claims or causes of action against Borrower that involve more than Fifty
Thousand Dollars ($50,000.00)? Yes No         4) Has any IP been abandoned,
forfeited or dedicated to the public since the last Officer’s Certificate? Yes
No         5) Has any Default or Event of Default occurred since the last
Officer’s Certificate? Yes No         6) Has Borrower sold new shares of equity
or made adjustments to existing shares of equity? If yes, please provide
applicable supporting documentation. Yes No         7) Has any direct or
indirect Subsidiary been formed since the last Officer’s Certificate? Yes No    
    8) Has any piece of a Borrower’s property been subject to a Lien (other than
the lien of Lender pursuant to the Loan Agreement) since the date of the last
Officer’s Certificate? Yes No         9) Has any Borrower or any Subsidiary
incurred any Indebtedness since the date of the last Officer’s Certificate? Yes
No         10) Has Borrower or any Subsidiary made any Investment since the date
of the last Officer’s Certificate? Yes No

 

Exceptions: Please explain any exceptions with respect to the certification
above: (If no exceptions exist, state “No exceptions.” Attach separate sheet if
additional space needed.)

 

[_________________], on behalf of itself and all other Borrowers

 

  By               Name:               Title:               Date:    

 

 

 

